

101 HR 2803 IH: Agriculture Resilience Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2803IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Ms. Pingree (for herself, Ms. Barragán, Mr. Blumenauer, Ms. Brownley, Mr. Carbajal, Mr. Cohen, Mr. Connolly, Mrs. Hayes, Mr. Khanna, Ms. Kuster, Mr. McGovern, Ms. Norton, Mr. Quigley, Mr. Raskin, Mr. Ryan, Mr. Smith of Washington, Ms. Spanberger, and Mr. Welch) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Ways and Means, Education and Labor, Energy and Commerce, Oversight and Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo address the impact of climate change on agriculture, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Agriculture Resilience Act.(b)Table of contentsThe table of contents for this bill is as follows: Sec. 1. Short title; table of contents.Title I—National GoalSec. 101. Goals.Sec. 102. Action plan.Title II—ResearchSec. 201. Research, extension, and education purpose.Sec. 202. Regional hubs for risk adaptation and mitigation to climate change.Sec. 203. Sustainable agriculture research and education resilience initiative.Sec. 204. Sustainable agriculture technology development and transfer program.Sec. 205. Long-Term Agroecological Network.Sec. 206. Public breed and cultivar research.Sec. 207. ARS Climate Scientist Career Development Program.Sec. 208. Agricultural Climate Adaptation and Mitigation through AFRI.Sec. 209. Specialty crop research initiative.Sec. 210. Integrated pest management.Sec. 211. National Academy of Sciences Study.Sec. 212. Appropriate technology transfer to rural areas.Title III—Soil HealthSec. 301. Crop insurance.Sec. 302. Environmental Quality Incentives Program.Sec. 303. Conservation Stewardship Program.Sec. 304. State assistance for soil health.Sec. 305. Funding and administration.Sec. 306. Carbon tax credit feasibility study.Sec. 307. Conservation compliance.Sec. 308. Agroforestry centers.Title IV—Farmland preservation and farm viabilitySec. 401. Local Agriculture Market Program.Sec. 402. Organic certification cost-share program.Sec. 403. Exclusion of gain from sale of certain farm property and agricultural easements.Sec. 404. Farmland Protection Policy Act.Sec. 405. Agriculture conservation easement program.Title V—Pasture-based livestockSec. 501. Animal raising claims.Sec. 502. Processing Resilience Grant Program.Sec. 503. Conservation of private grazing land.Sec. 504. Conservation reserve program.Sec. 505. Alternative Manure Management Program.Title VI—On-farm renewable energySec. 601. Rural Energy For America Program.Sec. 602. Study on dual-use renewable energy systems.Sec. 603. AgSTAR program.Title VII—Food loss and wasteSubtitle A—Food date labelingSec. 701. Definitions.Sec. 702. Quality dates and discard dates.Sec. 703. Misbranding.Sec. 704. Regulations.Sec. 705. Delayed applicability.Subtitle B—Other provisionsSec. 711. Composting as conservation practice.Sec. 712. Amendments to Federal Food Donation Act.Sec. 713. Grants for composting and anaerobic digestion food waste-to-energy projects.Sec. 714. School food waste reduction grant program.INational Goal101.Goals(a)United States agriculture goalAs part of a national greenhouse gas emission reduction effort to prevent climate change from exceeding 1.5 degrees Celsius of warming above preindustrial levels, the goal for the agricultural sector in the United States shall be to achieve at least a 50 percent reduction in net greenhouse gases from 2010 levels by not later than 2030 and to achieve net zero emissions by not later than 2040.(b)Subgoals(1)ResearchTo help achieve the goal specified in subsection (a), the total Federal investment in public food and agriculture research and extension should, at a minimum, triple by not later than 2030 and quadruple by not later than 2040, with a heightened emphasis on climate change adaptation and mitigation, soil health and carbon sequestration, nutrient and manure management to curb nitrous oxide and methane emissions, agroforestry, advanced grazing management and crop-livestock integration, other agro-ecological systems, on-farm and food system energy efficiency and renewable energy production, farmland preservation and viability, food waste reduction, and related topics to accelerate progress toward net zero emissions by not later than 2040. (2)Soil healthTo help achieve the goal specified in subsection (a) the United States should—(A)immediately become a member of the 4 per 1000 Initiative’s forum and consortium, hosted by the Consultative Group for International Agricultural Research (commonly referred to as the CGIAR), with the aim of increasing total soil carbon stocks by 0.4 percent annually to reduce carbon in the atmosphere, restore soil health and productivity, and thereby improve food security; (B)expand adoption of soil health practices (including diverse crop rotations, cover cropping, conservation tillage, perennial crop production systems, agroforestry, composting, biologically based nutrient management, and advanced grazing management including silvopasture) sufficiently to—(i)reduce nitrous oxide emissions from agricultural soils in the United States by 25 percent by not later than 2030 and 75 percent by not later than 2040; and(ii)increase soil carbon stocks by 0.4 percent annually on at least 50 percent of United States agricultural lands by not later than 2030, and to meet or exceed that threshold on all United States agricultural lands by not later than 2040; (C)expand implementation of regionally appropriate cover crops and other continual living cover so that—(i)at least 50 percent of cropland acres nationwide include one or more cover crops or other continual living cover in their rotations by not later than 2030, rising to at least 75 percent of cropland acres nationwide by not later than 2040; and(ii)cropland acres are covered by crops (including forages and hay crops), cover crops, or residue for an average of 75 percent of the calendar year by not later than 2030, rising to at least 85 percent of the calendar year by not later than 2040; and(D)encourage conversion of at least 15 percent of current annual grain crop acres to agroforestry, perennial grazing, perennial grain crops, or other perennial production systems by not later than 2030, rising to at least 30 percent by not later than 2040.(3)Farmland preservationTo help achieve the goal specified in subsection (a), the rate of conversion in the United States of agricultural land to development, as well as the rate of grassland conversion to cropping, should be reduced by at least 80 percent by not later than 2030 and eliminated by not later than 2040. (4)Pasture-based livestockTo help achieve the goal specified in subsection (a), the livestock sector in the United States should— (A)establish advanced grazing management, including management-intensive rotational grazing, on at least 50 percent of all grazing lands by not later than 2030 and 100 percent of all grazing land by not later than 2040; (B)reduce greenhouse gas emissions related to feeding of ruminants by at least a third by not later than 2030 and by at least 50 percent by not later than 2040 by reducing non-grazing feeding of ruminants, growing feed grains and forages with soil health and nutrient management practices that minimize net greenhouse gas emissions from cropland, and designing livestock feed mixtures and supplements to mitigate enteric methane emissions;(C)re-integrate livestock and crop production systems at farm, local and regional levels to facilitate environmentally sound management and field application of manure and reduce the need for long-term manure storage by increasing acreage on individual farms under crop-livestock integrated management by at least 100 percent over 2017 levels by not later than 2030 and by 300 percent over 2017 levels by not later than 2040; and (D)immediately cease building any new or expanded waste lagoons for confined animal feeding operations and convert at least one third of wet manure handling and storage to alternative manure management (as described in section 1240T of the Food Security Act of 1985 (as added by this Act)) by not later than 2030 and at least two thirds by not later than 2040. (5)On-farm renewable energyTo help achieve the goal specified in subsection (a), the agriculture sector in the United States should—(A)implement energy audits and energy efficiency improvements on at least 50 percent of farms by not later than 2030 and 100 percent of farms by not later than 2040;(B)expand on-farm clean renewable energy production to at least double 2017 levels by not later than 2030 and at least triple by not later than 2040; and(C)install and manage on-farm renewable energy infrastructure in a way that does not compromise the climate resilience and greenhouse gas mitigation goals of this Act or adversely impact farmland, soil, and water resources, or food production.(6)Food loss and wasteConsistent with the Food Waste Challenge launched by the Department of Agriculture and the Environmental Protection Agency in June 2013 and the national food loss and waste goal announced in September 2015, the food and agriculture sector in the United States should commit to—(A)at least a 50 percent reduction in food loss and waste by not later than 2030; (B)at least a 75 percent reduction in food loss and waste by not later than 2040; and(C)in a manner consistent with the Food Recovery Hierarchy established by the Environmental Protection Agency, diverting from landfills through composting and other means at least 50 percent of unavoidable food waste and food processing byproducts by not later than 2030, and 90 percent of such food waste and byproducts by not later than 2040.102.Action plan(a)Plan developmentThe Secretary shall develop a plan for actions to achieve, in combination with the other Federal agencies, the national goals declared by section 101. The plan shall include actions that will make significant and rapid progress toward meeting such goals. (b)Actions To meet goals(1)In generalActions selected by the Secretary to include in a plan developed under subsection (a) may include issuing regulations, providing incentives, carrying out research and development programs, and any other action the Secretary determines appropriate to achieve the goals declared by section 101. (2)SelectionIn selecting actions to include in a plan developed under subsection (a), the Secretary shall select actions designed to— (A)fully implement the provisions of this Act (and the amendments made by this Act); (B)provide benefits for farmers and ranchers, rural communities, small businesses, and consumers; (C)improve public health, resilience, and environmental outcomes, especially for rural and low-income households, communities of color, Tribal and indigenous communities, and communities that are disproportionately vulnerable to the impacts of climate change, air and water pollution, and other resource degradation; and (D)prioritize investments that reduce emissions of greenhouse gases and sequester carbon while simultaneously helping to solve other pressing agro-environmental resource concerns, increase farming and ranching opportunities, create quality jobs, improve farmworker working conditions and living standards, and make communities more resilient to the effects of climate change. (c)Plan implementation(1)Public commentNot later than 12 months after the date of enactment of this Act, the Secretary shall make the proposed plan developed under subsection (a) available for public comment. (2)SubmissionNot later than 18 months after the date of enactment of this Act, the Secretary shall make public and submit to Congress a plan developed under subsection (a) that incorporates revisions to the proposed plan, as appropriate, to address the recommendations provided by the public pursuant to paragraph (1). (3)ImplementationBeginning not later than 18 months after the date of enactment of this Act, the Secretary shall implement the plan developed under subsection (a) and submitted to Congress under paragraph (2). (4)RevisionsBeginning 24 months after the date on which the Secretary submits to Congress the plan under paragraph (2) and not less frequently than once every 24 months thereafter, the Secretary shall review and revise the plan to ensure it is sufficient to achieve the national goals declared by section 101. The Secretary shall include the conclusion of each such review and any revised plan resulting from such review in the next annual report required under paragraph (5). (5)Annual reportThe Secretary shall issue an annual public report on the plan (including any revisions to such plan), actions taken pursuant to such plan, and the effects of such actions, during the preceding calendar year. IIResearch201.Research, extension, and education purposeSection 1402 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3101) is amended—(1)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and(2)by inserting after paragraph (7) the following: (8)accelerate the ability of agriculture and the food system of the United States to first achieve net zero carbon emissions and then go further to be carbon positive by removing additional carbon dioxide from the atmosphere;.202.Regional hubs for risk adaptation and mitigation to climate changeTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 is amended by inserting before section 404 (7 U.S.C. 7624) the following new section:401.Regional hubs for risk adaptation and mitigation to climate change(a)EstablishmentThe Secretary shall establish a national network of regional hubs for risk adaptation and mitigation to climate change to deliver science-based, region-specific, cost-effective, and practical information and program support to farmers, ranchers, forest landowners, and other agricultural and natural resource managers to support science-informed decision-making in light of the increased costs, opportunities, risks, and vulnerabilities associated with a changing climate, and to provide access to assistance to implement those decisions.(b)EligibilityAn entity is eligible to be selected as a regional hub under subsection (a) if such entity is any office of the Agricultural Research Service, the Forest Service, or any other agency of the Department of Agriculture that the Secretary determines is appropriate. (c)Administration(1)In generalThe network established under subsection (a) shall be designated and administered jointly by the Agricultural Research Service and the Forest Service, in partnership with other Federal agencies, including the following:(A)Within the Department of Agriculture, the following agencies: (i)The Natural Resource Conservation Service.(ii)The Farm Service Agency.(iii)The Risk Management Agency.(iv)The Animal and Plant Health Inspection Service.(v)The National Institute for Food and Agriculture.(B)The Department of the Interior.(C)The Department of Energy.(D)The Environmental Protection Agency.(E)The United States Geological Survey.(F)National Oceanic and Atmospheric Administration.(G)National Aeronautics and Space Administration. (H)Other Federal agencies as the Secretary determines appropriate.(2)PartnersThe regional hubs established under subsection (a) shall work in close partnership with other stakeholders and partners, including—(A)colleges and universities; (B)cooperative extension services (as defined in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103)); (C)State agricultural experiment stations (as defined in such section);(D)private entities; (E)State, local and regional governments; (F)Tribes;(G)agriculture and commodity organizations;(H)nonprofit and community-based organizations; and(I)other partners, as determined by the Secretary.(d)ResponsibilitiesA regional hub established under this section shall—(1)offer tools, strategic management options, and technical support to farmers, ranchers, and forest landowners to help such farmers, ranchers, and landowners mitigate and adapt to climate change; (2)direct farmers, ranchers, and forest landowners to Federal agencies that can provide program support to enable such farmers, ranchers, and forest landowners to implement science-informed management practices that address climate change;(3)determine how climate and weather projections will impact the agricultural and forestry sectors;(4)provide periodic regional assessments of risk and vulnerability in the agricultural and forestry sectors to help farmers, ranchers, and forest landowners better understand the potential direct and indirect impacts of climate change and to inform the United States Global Change Research Program; (5)provide to farmers, ranchers, forest landowners, and rural communities outreach, education, and extension on science-based risk management through partnerships with the land-grant colleges and universities (as defined in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103)), cooperative extension services, and other entities;(6)work with any cooperative extension services (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), conservation districts, and non-governmental organizations involved in farmer outreach in the region served by such hub to assist producers in developing business plans and conservation plans that take into account emerging climate risk science with respect to crop, production, and conservation system changes that will help producers adapt to a changing climate; and(7)establish, working in partnership with programs and projects carried out under subtitle B of title XVI of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5801 et seq.), additional partnerships with farmers and non-profit and community-based organizations to conduct applied on-farm research on climate change.(e)PrioritiesA regional hub established under this section shall prioritize research and data collection activities in the following areas:(1)Improved measurement and monitoring of—(A)soil organic carbon sequestration; and(B)total net greenhouse gas impacts of different farming systems and practices.(2)Lifecycle analysis for total net greenhouse gas emissions related to—(A)alternative cropping systems;(B)alternative livestock production systems; (C)integrated cropping-livestock systems;(D)alternative biofuel crop production systems and biofuel end uses; (E)alternative agroforestry practices and systems; and(F)alternative forestry management systems.(3)Research and education on— (A)optimal soil health practices;(B)advanced biological nutrient management based on optimal soil health practices; (C)enhanced synergies between crop roots and soil biota;(D)linkages between soil, plant, animal, and human health;(E)adaption and mitigation needs of stakeholders;(F)new crops or new varieties to help producers be profitable while adapting to a changing climate;(G)social and economic barriers to stakeholder adoption of new practices that improve adaptation, mitigation, and soil sequestration; and(H)evaluation and assessment of climate-related decision tools of the Department of Agriculture. (4)Grazing-based livestock management systems to optimize net greenhouse gas footprint including—(A)grazing land carbon sequestration; and (B)mitigation of enteric methane.(5)Perennial production systems that sequester carbon, enhance soil health, and increase resilience, including—(A)perennial forages;(B)perennial grains; and(C)agroforestry.(f)Stakeholder inputEach regional hub established under this section shall solicit input from stakeholders on pressing needs, important issues, and outreach strategies through a variety of mechanisms including regional stakeholder committees and may partner with stakeholders in conducting research and developing tools.(g)Risk management(1)In generalThe Secretary shall appoint a team of individuals representing the regional hubs, regional hub partners, and the Risk Management Agency to develop recommendations to better account for—(A)climate risk in actuarial tables; and(B)soil health and other risk-reducing conservation activities in the Federal crop insurance program under the Federal Crop Insurance Act (7 U.S.C. 1508 et seq.). (2)Submission of recommendationsThe team appointed under paragraph (1) shall submit to the Secretary on an iterative basis, but not less frequently than once every two years, the team’s recommendations developed pursuant to such paragraph.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2030..203.Sustainable agriculture research and education resilience initiative(a)Sustainable agriculture research and educationSection 1619 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5801) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following: (7)increase resilience in the context of a changing climate and related economic, social, and environmental shocks.; and(2)in subsection (b)—(A)in paragraph (2)—(i)by striking management and inserting systems and practices; and(ii)by inserting resilience, after profitability,; and(B)by amending paragraph (3) to read as follows: (3)The term resilience means, with respect to an agricultural management system, the ability of such system to absorb and recover from climate and other disturbances, such that the system thrives in the face of severe shocks..(b)Eligibility of tribal colleges To enter into research and extension project agreementsSection 1621(b) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5811(b)) is amended by striking or Federal or State inserting 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)), or Federal, State, or Tribal. (c)Agricultural and food system resilience initiative(1)In generalSection 1627 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5821) is amended—(A)in subsection (a)—(i)in the matter preceding paragraph (1)—(I)by striking the first sentence and inserting the following: In close conjunction with programs and projects established under sections 1621 and 1623, the Secretary shall establish a research, education, extension, and outreach initiative, which may include farmer and rancher research and demonstration grants, and use an interdisciplinary approach wherever appropriate, to increase the resilience of agriculture and the food system in the context of a changing climate and related economic, social, and environmental shocks.; and(II)in the second sentence, by striking program and inserting initiative;(ii)by striking paragraph (3);(iii)by redesignating paragraphs (1), (2), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively;(iv)by inserting before paragraph (3) (as so redesignated), the following: (1)to equip farmers to prepare for, adapt, and transform their farming systems when confronted by shocks and stresses to their agricultural production and livelihoods;(2)to support local and regional food systems that support resilience and enhance local access and control over productive resources;;(v)in paragraph (3) (as redesignated by clause (iii))—(I)by inserting climate and after adverse;(II)by inserting soil quality and after enhance; and(III)by inserting reduce dependency on fossil fuels, after inputs,;(vi)in paragraph (4) (as redesignated by clause (iii)), by inserting increase resilience after practices to; and(vii)in paragraph (6) (as redesignated by clause (iii)), by striking integrated and all that follows through programs and inserting policies and programs to improve food and agricultural system resilience;(B)by striking subsections (b), (c), and (d); and(C)by inserting after subsection (a) the following: (b)Funding(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $50,000,000 for fiscal year 2022 and each fiscal year thereafter.(2)Discretionary fundingThere are authorized to be appropriated to carry out this section through the National Institute of Food and Agriculture $20,000,000 for each of fiscal years 2013 through 2030..(2)Conforming amendmentThe chapter heading of chapter 2 of subtitle B of title XVI of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5821) is amended to read as follows: Agricultural and food system resilience initiative.204.Sustainable agriculture technology development and transfer program(a)Technical guides and booksSection 1628 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5831) is amended—(1)in subsection (d)—(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(B)by inserting after paragraph (2) the following: (3)adapting to and mitigating the effects of climate change;; and (2)in subsection (e), by striking Soil Conservation and inserting Natural Resources Conservation.(b)National training programSection 1629 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832) is amended—(1)in subsection (g)—(A)in paragraph (5), by striking Soil Conservation Service and the Agricultural Stabilization and Conservation Service and inserting Natural Resources Conservation Service and the Farm Service Agency;(B)by redesignating paragraphs (10) and (11) as paragraphs (11) and (12), respectively; and(C)by inserting after paragraph (9) the following; (10)develop and provide information concerning climate change adaptation and mitigation developed under this subtitle and other research and education programs of the Department;; (2)in subsection (h), by striking Soil Conservation Service and inserting Natural Resources Conservation Service; and(3)in subsection (i), by striking 2023 and inserting the following: 2021, and $30,000,000 for each of fiscal years 2022 through 2030.205.Long-Term Agroecological NetworkTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 is amended by inserting after section 401 (as added by section 201), the following: 402.Long-Term Agroecological Network(a)In generalThe Secretary, acting through the Administrator of the Agricultural Research Service, shall provide for the establishment and maintenance of a network of research sites operated by the Agricultural Research Service for research on the sustainability of agricultural systems in the United States, to be known as the Long-Term Agroecological Research Network (in this section referred to as the Network) with the following goals:(1)To understand and enhance the sustainability of agriculture.(2)To integrate research projects with common measurements on multiple agroecosystems (such as croplands, rangelands, and pasturelands).(3)To develop new farming systems, practices, and technologies to address agricultural challenges and opportunities, including challenges and opportunities posed by climate change.(b)Activities describedThe activities of the Network shall include—(1)research conducted for a minimum of 30 years to develop novel scientific insights at regional and national scales and evaluate the applicability and adaptation to local conditions;(2)the establishment and maintenance of multiple sites or research centers that capture the diversity of agricultural production systems that function as a network; and(3)the coordination of large-scale data collection related to the sustainability of agricultural systems and the provision of infrastructure to research sites to allow for analyzing and disseminating such data.(c)Coordination of researchThe Secretary, shall, in carrying out subsection (a)—(1)coordinate long-term agroecological research to improve understanding within the Department of Agriculture of how agroecosystems function at the field, regional, and national scales;(2)designate research sites for inclusion in the Network that are representative of major agricultural regions;(3)ensure that every research site so included conducts experiments with common goals and methods—(A)to increase agricultural productivity and profitability;(B)to enhance agricultural resilience and the capacity to mitigate and adapt to climate change;(C)boost the provision of ecosystem services from agricultural landscapes; and(D)improve opportunities for rural communities;(4)make data collected at research sites included in the Network open to researchers and the public whenever practicable, and integrate data across the network and partner sites; and(5)provide infrastructure to research sites included in the Network for data collection, common measurements, and data streams that complement other national networks, such as the National Ecological Observatory Network (NEON) and the Long-Term Ecological Research (LTER) network.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2030..206.Public breed and cultivar research(a)In generalThe Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) is amended—(1)in subsection (a), by adding at the end the following:(3)DefinitionsIn this section:(A)Conventional breedingThe term conventional breeding means the development of new varieties of an organism through controlled mating and selection without the use of transgenic methods, provided that information gained through gene sequencing, genomic, and metabolomics analyses can be used to inform mating and selection choices.(B)CultivarThe term cultivar means a variety of a species of plant that has been intentionally selected for use in cultivation because of the improved characteristics of that variety of the species. (C)Public breed and cultivarThe term public breed and cultivar means an animal breed or crop cultivar that is the commercially available end product of a publicly funded breeding program that has been sufficiently tested to demonstrate improved characteristics and stable performance, and for which the farmers' rights to save and use, and breeders' rights to share and improve are protected.; and(2)by adding at the end the following:(l)Public breed and cultivar development funding(1)In generalOf the amount of grants made under subsections (b) and (c), the Secretary shall ensure that not less than the following amounts are used for competitive research grants that support the development of public breeds and cultivars:(A)$50,000,000 for fiscal year 2022;(B)$60,000,000 for fiscal year 2023;(C)$70,000,000 for fiscal year 2024;(D)$80,000,000 for fiscal year 2025;(E)$90,000,000 for fiscal year 2026; and(F)$100,000,000 for each of the fiscal years 2027 through 2030.(2)PriorityIn making grants under paragraph (1), the Secretary shall give priority to high-potential research projects that lead to the release of public breeds and cultivars that assist producers in mitigating and adapting to climate change.(3)GrantsThe Secretary shall ensure that—(A)the terms for any competitive grants made under subsection (b) are not less than 5 years; (B)any such term or associated renewal process facilitates the development and commercialization of public breeds and cultivars through long-term grants; and(C)when necessary, Tribal consultation occurs to ensure public breed and cultivar development does not infringe on Tribes’ abilities to maintain culturally sensitive breeds and cultivars..(b)Public breed and cultivar research activities coordinatorSection 251 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971) is amended—(1)in subsection (e), by adding at the end the following:(7)Public breed and cultivar research activities coordinator(A)In generalThe Under Secretary shall appoint a coordinator within the Office of the Chief Scientist that reports to the Under Secretary to coordinate research activities at the Department relating to the breeding of public breeds and cultivars (as defined in paragraph (3) of subsection (a) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(a))). (B)Duties of CoordinatorThe coordinator appointed under subparagraph (A) shall—(i)coordinate animal and plant breeding research activities funded by the Department relating to the development and delivery to producers of climate resilient and regionally adapted public breeds and crop cultivars; (ii)(I)carry out ongoing analysis and track activities for any Federal research funding supporting animal and plant breeding (including any public breeds and cultivars developed with Federal funds); and (II)ensure that the analysis and activities are made available to the public not later than 60 days after the last day of each fiscal year;(iii)develop a strategic plan that establishes targets for public breed and cultivar research investments across the Department to ensure that a diverse range of animal and crop needs are being met in a timely and transparent manner, with a strong focus on delivery of resource-efficient, stress-tolerant, regionally adapted animal breeds and crop cultivars that help build agricultural resilience to climate change and support on-farm carbon sequestration and greenhouse gas mitigation, nutritional quality, and other farmer-identified priority agronomic and market traits; (iv)convene a working group in order to carry out the coordination functions described in this subparagraph comprised of individuals who are responsible for the management, administration, or analysis of public breeding programs within the Department from—(I)the National Institute of Food and Agriculture; (II)the Agricultural Research Service; and (III)the Economic Research Service; (v)in order to maximize delivery of public breeds and cultivars, promote collaboration among— (I)the coordinator; (II)the working group convened under clause (iv); (III)the advisory council established under section 1634 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5843); (IV)genetic resource conservation centers; (V)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)); (VI)Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)); (VII)Native American-serving nontribal institutions (as defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)));(VIII)Tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(IX)nongovernmental organizations with interest or expertise in public breeding; and (X)public and private plant breeders; (vi)convene regular stakeholder listening sessions to provide input on national and regional priorities for public breed and cultivar research activities across the Department; and (vii)evaluate and make recommendations to the Under Secretary on training and resource needs to meet future breeding challenges, including the challenges stemming from climate change.; and(2)in subsection (f)(1)(D)(i), by striking (7 U.S.C. 450i(b)) and inserting (7 U.S.C. 3157(b)).(c)Conforming amendmentSection 296(b)(6)(B) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)(6)(B)) is amended by striking Office; and and inserting Office (including the public breed and cultivar research activities coordinator under subsection (e)(7) of that section); and.(d)Public breed and cultivar developmentSubtitle H of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5921) is amended by adding at the end the following new section:1681.Public breed and cultivar development(a)FundingThe Secretary of Agriculture, in conjunction with the Director of the National Genetic Resources Program appointed under section 1633 and acting through the Agricultural Research Service, shall support the development of public breeds and cultivars (as defined in paragraph (3) of subsection (a) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(a))) by Federal researchers. (b)PriorityIn supporting research under subsection (a) using funds made available pursuant to subsection (d), the Secretary shall give priority to high-potential research projects that lead to the release of public breeds and cultivars that assist producers in mitigating and adapting to climate change. (c)ReportNot later than October 1 of each year, the Secretary shall submit to Congress a report that provides information on all public breed and cultivar research funded by the Agricultural Research Service and the National Institute for Food and Agriculture, including— (1)a list of public breeds and cultivars developed and released in a commercially available form; (2)areas of high priority research; (3)identified research gaps relating to public breed and cultivar development, including newly emerging needs stemming from climate change; and (4)an assessment of the state of commercialization for breeds and cultivars that have been developed.(d)FundingOf the funds made available to the Administrator of the Agricultural Research Service for a fiscal year, not less than $50,000,000 shall be made available to carry out this section. .207.ARS Climate Scientist Career Development Program(a)In generalThe Secretary of Agriculture shall, in accordance with section 922 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 2279c), carry out an internship program within the Agricultural Research Service for graduate students pursuing a degree or conducting research related to climate change and agriculture.(b)FundingOf the funds of the Commodity Credit Corporation, the Secretary may use not more than $10,000,000 for each of fiscal years 2022 through 2030 to carry out the program referred to in subsection (a). 208.Agricultural Climate Adaptation and Mitigation through AFRISubsection (b)(2) of the Competitive, Special, and Facilities Grant Act (7 U.S.C. 3157(b)(2)) is amended by adding at the end the following: (G)Agricultural Climate Adaptation and MitigationAgricultural climate adaptation and mitigation, including—(i)strategies for agricultural adaptation to climate change, including adaptation strategies for small and medium-sized dairy, livestock, crop and other commodity operations;(ii)on-farm mitigation strategies and solutions, including infrastructure, equipment, and agricultural ecosystems-based strategies; (iii)the economic costs, benefits, effectiveness, and viability of producers adopting conservation practices and technologies designed to improve soil health, including carbon sequestration in soil;(iv)the effectiveness of existing conservation practices and enhancements to improve soil health, including the effectiveness to sequester carbon in soil;(v)new technologies to measure and verify environmentally beneficial outcomes of healthy soils practices, including carbon sequestration in soil; and (vi)links between human health and soil health..209.Specialty crop research initiativeSection 412 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7632) is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by inserting , multi-crop production systems, after specific crops; (B)in paragraph (4)(E), by striking ; and at the end and inserting a semicolon;(C)in paragraph (5), by striking the period at the end and inserting ; and; and (D)by adding at the end the following: (6)efforts to mitigate and adapt to climate change, including—(A)on-farm mitigation strategies and solutions, including agricultural ecosystems-based strategies; (B)conservation practices and technologies designed to improve soil health, including those that sequester carbon in soil; and (C)breeding research and cultivar development to help adapt to climate change.; and(2)in subsection (g)(3)(A), by striking equal to not less than the amount of the grant and inserting in an amount that is equal to not less than 25 percent of the funds provided through the grant.210.Integrated pest managementSection 406 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7626) is amended—(1)by redesignating subsections (d), (e), and (f) as subsections (f), (g), and (h), respectively; and(2)by inserting after subsection (c) the following:(d)Emphasis on climate resilienceThe Secretary shall ensure that grants made under this section are, where appropriate, consistent with the development of food and agricultural systems that improve climate resilience.(e)Ecologically Based pest managementThe Secretary shall ensure that grants made under this section to support pest management prioritize ecologically based approaches that are effective, affordable, and environmentally sound, maintain agricultural productivity and healthy communities, and improve climate resilience. .211.National Academy of Sciences Study(a)StudyThe Secretary of Agriculture, in consultation with the Secretary of Health and Human Services, shall enter into an agreement with the National Academy of Sciences, under which the National Academy agrees to produce an analysis of current scientific findings to determine the links between human health and soil health by—(1)reviewing existing research on the connections between the human microbiome and soil microbiome; (2)identifying linkages between soil management practices and the nutrient density of foods for human consumption; (3)exploring potential impact of increasing soil organic matter across the agricultural and food value chain; (4)determining how to best leverage healthy soil management practices to maximize benefits and minimize adverse impacts on human health; and(5)highlighting areas for future research. (b)ReportThe agreement under subsection (a) shall include a requirement that the National Academy of Sciences, not later than 2 years after the date of the enactment of this Act, submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the results of the study conducted pursuant to subsection (a).212.Appropriate technology transfer to rural areasSection 310B(i)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(i)(2)) is amended—(1)in subparagraph (C), by striking and at the end; and(2)by redesignating subparagraph (D) as subparagraph (E) and inserting after subparagraph (C) the following: (D)increase resilience by adapting to and mitigating the effects of climate change; and.IIISoil Health301.Crop insurance(a)Voluntary good farming practicesSection 508(a)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)(3)) is amended—(1)in subparagraph (A)(iii), by striking practices the first place it appears and all that follows through the period at the end and inserting practices.;(2)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and(3)by inserting after subparagraph (A) the following:(B)Good farming practicesFor purposes of subparagraph (A)(iii), good farming practices include the following:(i)Scientifically sound, sustainable, and organic farming practices, as determined by the Secretary.(ii)Conservation farming practices that are approved by—(I)the Natural Resources Conservation Service; or(II)an agricultural expert, as determined by the Secretary..(b)Risk-Reduction-Based discountsSection 508(d) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Risk-reduction-based discount(A)In generalEffective beginning with the 2022 reinsurance year, the Corporation may provide a risk-reduction-based premium discount for a producer of an agricultural commodity who uses risk-reduction farming practices, as determined by the Corporation.(B)Risk-reduction farming practicesFor purposes of subparagraph (A), risk-reduction farming practices may include the following:(i)The use of cover crops.(ii)Resource-conserving crop rotations.(iii)Management-intensive rotational grazing.(iv)Composting.(v)Other risk-reducing and soil health promoting farming practices as determined by the Corporation..(c)Crop production on native sod applicability(1)AmendmentSection 508(o) of the Federal Crop Insurance Act (7 U.S.C. 1508(o)) is amended by striking paragraph (3).(2)Effective dateThe amendment made by paragraph (1) shall take effect on the first day of the first reinsurance year beginning at least 1 year after the date of the enactment of this Act.302.Environmental Quality Incentives Program(a)PurposesSection 1240 of the Food Security Act of 1985 (16 U.S.C. 3839aa) is amended—(1)in the matter preceding paragraph (1), by striking and environmental quality and inserting environmental quality, and climate change adaptation and mitigation;(2)in paragraph (1)—(A)in subparagraph (B), by striking ; and and inserting a semicolon;(B)in subparagraph (C), by striking the semicolon at the end and inserting ; and; and(C)by adding at the end the following:(D)greenhouse gas emissions reduction and carbon sequestration;;(3)in paragraph (3)(C), by inserting reducing greenhouse gas emissions and before conserving energy; and(4)in paragraph (4), by inserting climate change and before increasing weather volatility. (b)DefinitionsSection 1240A(6)(B) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(6)(B)) is amended—(1)in clause (v), by striking ; and and inserting a semicolon;(2)by redesignating clause (vi) as clause (vii); and(3)by inserting after clause (v) the following:(vi)greenhouse gas emissions reduction planning; and .(c)Establishment and administration of Environmental Quality Incentives Program(1)EstablishmentSection 1240B(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(a)) is amended by striking 2023 and inserting 2030.(2)PaymentsSection 1240B(d)(7)(A) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(d)(7)(A)) is amended—(A)in clause (iii), by striking ; or and inserting a semicolon;(B)in clause (iv), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(v)increases carbon sequestration or reduces greenhouse gas emissions..(3)Allocation of fundingSection 1240B(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended—(A)by striking 2023 each place it appears and inserting 2030; and(B)in paragraph (1), by striking including grazing management and inserting of which not less than two thirds shall be targeted at practices relating to grazing management.(4)Payments for conservation practices related to organic productionSection 1240B(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)) is amended by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(5)Conservation incentive contractsSection 1240B(j) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(j)) is amended—(A)in paragraph (1), by adding at the end the following:(C)Climate change adaptation and mitigationFor the purposes of this subsection, priority resource concerns include climate change adaptation and mitigation.;(B)in paragraph (2)(A)(ii)—(i)in subclause (I), by striking or;(ii)in subclause (II), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(III)funding, through annual payments, for a suite of incentive practices that are appropriate for the region and land use and that best enhance soil health and carbon sequestration and reduce greenhouse gas emissions, as determined by the Secretary.; and(C)by amending paragraph (2)(B) to read as follows:(B)Term(i)In generalA contract under this subsection shall have a term of not less than 5, and not more than 10, years.(ii)Graduation optionThe Secretary may reduce the term for a contract under this subsection if the producer enters into a conservation stewardship contract under section 1240K with respect to the eligible land that is subject to the contract under this subsection..(d)Environmental quality incentives planSection 1240E(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3839aa–5(a)(3)) is amended by inserting , and a greenhouse gas emissions reduction plan after if applicable. (e)Limitation on paymentsSection 1240G of the Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended by striking Not including payments made under section 1240B(j), a person or legal entity may not receive, directly or indirectly, cost-share or incentive payments under this subchapter that, in aggregate, exceed $450,000 for all contracts entered into under this subchapter by the person or legal entity during the period of fiscal years 2014 through 2018, or the period of fiscal years 2019 through 2023 and inserting A person or legal entity (including a joint venture and a general partnership) may not receive, directly or indirectly, cost-share or incentive payments under this subchapter that, in aggregate, exceed $450,000 for all contracts entered into under this subchapter by the person or legal entity during any 5-fiscal-year period.(f)Conservation innovation grants(1)Air quality concerns from agricultural operationsSection 1240H(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(b)) is amended—(A)in paragraph (1), by inserting and to meet Federal, State, and local goals with respect to greenhouse gas emissions reductions after local regulatory requirements; and(B)in paragraph (2), by striking 2019 through 2023 and inserting 2019 through 2021, and $50,000,000 for each of fiscal years 2022 through 2030.(2)On-farm conservation innovation trialsSection 1240H(c)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(c)(2)) is amended by striking 2019 through 2023 and inserting 2019 through 2021, $50,000,000 of the funds made available to carry out this subchapter for each of fiscal years 2022 and 2023, and $100,000,000 of the funds made available to carry out this subchapter for each of fiscal years 2024 through 2030.303.Conservation Stewardship Program(a)DefinitionsSection 1240I of the Food Security Act of 1985 (16 U.S.C. 3839aa–21) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by inserting enhancements, after practices,; and(B)in subparagraph (B)(v), by inserting and climate change before the period at the end; and(2)in paragraph (3)(C), by inserting maintained, actively after implemented,.(b)Conservation Stewardship ProgramSection 1240J(a) of the Food Security Act of 1985 (16 U.S.C. 3839aa–22(a)) is amended—(1)in the matter preceding paragraph (1), by striking 2023 and inserting 2030; and(2)by striking paragraphs (1) and (2) and inserting the following:(1)by maintaining, actively managing, and, where possible, improving upon existing conservation activities; and(2)by undertaking additional conservation activities..(c)Stewardship contracts(1)Submission of contract offersSection 1240K(a)(2)(B) of the Food Security Act of 1985 (16 U.S.C. 3839aa–23(a)(2)(B)) is amended by striking improving, maintaining, and managing and inserting maintaining, actively managing, and, where possible, improving.(2)Evaluation of contract offersSection 1240K(b) of the Food Security Act of 1985 (16 U.S.C. 3839aa–23(b)) is amended—(A)by amending paragraph (1)(A)(iii) to read as follows:(iii)other criteria consistent with an equal weighting of the factors described in clauses (i) and (ii), as determined by the Secretary, including criteria the Secretary determines are necessary to ensure that—(I)the program effectively targets improvements to soil health, increases in carbon sequestration, and reductions in greenhouse gas emissions; and(II)other national, State, and local priority resource concerns are effectively addressed.; and(B)by striking paragraph (3).(3)Contract renewalSection 1240K(e) of the Food Security Act of 1985 (16 U.S.C. 3839aa–23(e)) is amended to read as follows:(e)Contract renewal(1)In generalThe Secretary may provide the producer an opportunity to renew an existing contract in the first half of the fifth year of the contract period if the producer—(A)demonstrates compliance with the terms of the existing contract; (B)agrees to adopt and continue to integrate new or improved conservation activities across the entire agricultural operation, demonstrating continued improvement during the additional 5-year period as determined by the Secretary; and(C)agrees, by the end of the contract period, to meet the stewardship threshold of at least 2 additional priority resource concerns on the agricultural operation, if applicable.(2)Ranking and paymentsIn determining whether to accept an application for contract renewal under this subsection, and when calculating payments for such renewal contracts, the Secretary shall consider the full conservation benefits across the entire agricultural operation, including—(A)the number of priority resource concerns with respect to which the producer is expected to meet or exceed the stewardship threshold by the end of the contract period; and(B)the active management and maintenance of ongoing conservation activities, including—(i)the conservation activities adopted during a prior contract period; and(ii)the new or improved conservation activities to be adopted if a contract is renewed..(d)Duties of the Secretary(1)Climate change adaptation and mitigationSection 1240L(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(a)(2)) is amended by inserting (which may include climate change adaptation and mitigation) after priority resource concerns. (2)Conservation stewardship paymentsSection 1240L(c) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(c)) is amended—(A)in paragraph (1)—(i)in subparagraph (A), by inserting on one or more types of eligible land covered by the contract after activities; and(ii)in subparagraph (B), by striking improving, maintaining, and managing and inserting maintaining, actively managing, and improving; (B)in paragraph (2)—(i)by amending subparagraph (B) to read as follows:(B)Income forgone by the producer, including amounts that reflect—(i)increased economic risk; and(ii)loss in revenue due to production changes, anticipated reductions in yield, transitioning to an organic system, resource-conserving cropping system, or perennial production system, or acreage converted to conservation uses.;(ii)in subparagraph (E), by inserting , actively managed, and, where applicable, improved after maintained; and(C)by adding at the end the following:(6)Payment for conservation activities related to organic production systems(A)In generalThe Secretary shall provide payments under this subsection for conservation activities related to—(i)organic production; and(ii)transitioning to organic production.(B)Conservation activitiesSuch conservation activities may include both generally available and specifically tailored conservation activities, and both individual conservation activities and bundles of conservation activities.(7)Minimum paymentThe amount of an annual payment under the program shall be not less than $2,000..(3)Supplemental paymentsSection 1240L(d) of the Food Security Act of 1985 (16 U.S.C. 3839aa-24(d)) is amended—(A)in the subsection heading, by inserting , perennial production systems, and after rotations;(B)in paragraph (1), by adding at the end the following:(D)Perennial production systemThe term perennial production system means—(i)the use of cropland for agroforestry, including alley cropping, silvopasture, and related production practices, as determined by the Secretary;(ii)the use of woodland for agroforestry, including forest farming, multi-story cropping, and related production practices, as determined by the Secretary; and(iii)the use of cropland for perennial forages or perennial grain crops.;(C)in paragraph (2)—(i)in subparagraph (A), by striking or;(ii)in subparagraph (B), by striking the period and inserting ; or; and(iii)by adding at the end the following:(C)a perennial production system.; and(D)in paragraph (3), by striking or advanced grazing management and inserting advanced grazing management, or a perennial production system.(4)Payment for comprehensive conservation planSection 1240L(e)(1) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(e)(1)) is amended to read as follows:(1)Definition of comprehensive conservation planIn this subsection, the term comprehensive conservation plan means a conservation plan that—(A)meets or exceeds the stewardship threshold for each priority resource concern identified by the Secretary under subsection (a)(2); and(B)with respect to an organic production system—(i)is integrated with an organic system plan approved under the national organic program established under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.); or(ii)allows a producer to transition to organic production systems and pursue certification under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.)..(5)Payment limitationsSection 1240L(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(f)) is amended—(A)by striking fiscal years 2019 through 2023 and inserting any consecutive 5-year period; and(B)by inserting (including joint ventures and general partnerships) before the period at the end.(6)Specialty crop and organic producersSection 1240L(g) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(g)) is amended by inserting , and producers transitioning to organic production systems, after organic producers.(7)Soil healthSection 1240L(k) of the Food Security Act of 1985 (16 U.S.C. 3839aa–24(k)) is amended by striking the period at the end and inserting , including by—(1)conducting outreach to encourage the use of contracts to improve soil health and sequester carbon in the soil; and(2)offering payments for soil testing to provide producers and the Secretary with information on the soil health and carbon sequestration impacts of conservation activities..(e)On-Farm conservation stewardship innovation grantsSubchapter B of chapter 4 of subtitle D of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa–21 et seq.) is amended by adding at the end the following:1240L–2.On-farm conservation stewardship innovation grants(a)DefinitionIn this section, the term agricultural professional means university researchers and educators, including extension agents and specialists, Federal agency field staff, agricultural consultants, State and local agency staff, tribal agency staff, Federally-Recognized Tribes Extension Program agents, and nonprofit organization staff assisting farmers and ranchers at the local level.(b)GrantsOut of the funds made available to carry out this chapter, the Secretary may pay the cost of competitive grants that are intended to stimulate innovative approaches on farms and ranches to leverage Federal investment in conservation stewardship, in conjunction with agricultural production or forest resource management, through the program.(c)ParticipantsThe Secretary shall carry out on-farm conservation innovation projects on eligible land of program participants—(1)directly with producers participating in the program; or(2)through partnerships between agricultural professionals and small groups of program participants.(d)UseThe Secretary may provide grants directly or through partnerships under this section to agricultural operations enrolled in the program, or groups of such operations, on a competitive basis, to carry out projects that—(1)facilitate on-farm research and demonstration or pilot testing of new technologies or innovative conservation systems and practices that aim to reduce greenhouse gas emissions and decarbonize agriculture;(2)facilitate on-farm research and demonstration or pilot testing of practices and systems with proven high impact for greenhouse gas emissions reduction and decarbonization with low national or regional adoption rates; or(3)help prepare program participants for participation in environmental services markets that have as a primary goal greenhouse gas emissions reduction or decarbonization of agriculture.(e)Incentive payments(1)AgreementsIn carrying out this section, the Secretary shall enter into agreements with producers (either directly or through governmental or non-governmental organizations involved in a partnership) on whose land an on-farm conservation innovation trial is being carried out to provide payments to the producers to assist with adopting and evaluating new or innovative conservation approaches to achieve conservation benefits. Payments shall reflect the direct costs of the research and demonstration and compensation for foregone income, as appropriate to address the increased economic risk or lower economic return potentially associated with the innovative conservation approach.(2)Adjusted gross income requirements(A)In generalAdjusted gross income requirements under section 1001D(b)(1) shall—(i)apply to producers receiving payments under this subsection; and(ii)be enforced by the Secretary.(B)ReportingA governmental or non-governmental organization participating in an on-farm conservation stewardship innovation partnership project under this subsection shall report annually to the Secretary on the amount of payments made to individual farm operations under this subsection.(3)Research, technical assistance, and administrative expensesThe Secretary may provide partnerships under this section with up to $50,000 per project for research, technical assistance, and administrative expenses.(4)Length of agreementsAn agreement entered into under paragraph (1) shall be for a period determined by the Secretary that is—(A)not less than 2 years; and(B)if appropriate, more than 2 years, including if such a period is appropriate to support—(i)adaptive management over multiple crop years; and(ii)adequate data collection and analysis by a producer or partnership to report the natural resource and agricultural production benefits of the new or innovative conservation approaches to the Secretary.1240L–3.Contributions and contribution agreements(a)ContributionsIn carrying out the program, the Secretary may accept financial or other contributions from individuals and public and private entities, if the Secretary determines that the contributions will further the purposes of the program. Such contributions may include support for conservation activities to sequester carbon, reduce greenhouse gas emissions, and achieve other related environmental benefits, under such terms and conditions as the Secretary may require.(b)Contribution agreements(1)In generalThe Secretary may accept a contribution to the program under subsection (a) from an individual or a public or private entity.(2)ConsiderationsIn determining whether to accept a contribution under this subsection, the Secretary shall consider whether the contribution would target one or more of the following:(A)Resource-conserving crop rotations, advanced grazing management, or perennial production systems.(B)Cover crop activities.(C)Organic production systems.(D)Beginning and socially disadvantaged farmers and ranchers, or other underserved producers.(3)AgreementsAny contribution under this subsection shall be made subject to an agreement between the contributing individual or entity and the Secretary, under such terms and conditions as the Secretary may require..304.State assistance for soil healthChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at the end the following:1240S.State assistance for soil health(a)Availability and purpose of grantsUsing funds made available under subsection (k), the Secretary shall make grants to States or tribal governments for each of fiscal years 2022 through 2030 to be used by State departments of agriculture or appropriate tribal authorities to develop and implement plans to improve soil health on agricultural lands.(b)Application(1)In generalA State department of agriculture or tribal government requesting a grant under this section may prepare and submit, for approval by the Secretary, an application at such time, in such a manner, and containing such information as the Secretary shall require, including an assurance that grant funds received under this section shall supplement the expenditure of State or tribal funds in support of soil health, rather than replace State or tribal funds.(2)Use of fundsA State or tribal government may request funds under this section to—(A)develop or modify a State or tribal soil health plan; or(B)implement a State or tribal soil health plan approved by the Secretary under this section, including through—(i)technical assistance;(ii)financial assistance;(iii)on-farm research and demonstration;(iv)education, outreach, and training;(v)monitoring and evaluation; or(vi)such other activities as the Secretary deems appropriate.(3)Plan componentsPrior to approving a State or tribal soil health plan, the Secretary shall ensure that the plan, at a minimum—(A)is broadly consistent with the soil health principles of the Natural Resources Conservation Service; and(B)identifies effective strategies for increasing adoption of regionally appropriate soil health practices and systems on privately owned agricultural land under the jurisdiction of the applicable State or tribal government.(4)EligibilityA State or tribal government may—(A)apply for a grant under paragraph (2)(A) at any time; and(B)apply for a grant under paragraph (2)(B) upon approval by the Secretary of its soil health plan.(c)Tribal optionAt the sole discretion of a tribal government, an Indian tribe or tribal organization shall have the option of being incorporated into a State application rather than submitting its own application.(d)Grant amount(1)MaximumThe maximum grant any one State or tribal government may receive under this section for a fiscal year shall be—(A)for a grant under subsection (b)(2)(A), $1,000,000.(B)for a grant under subsection (b)(2)(B), $5,000,000.(2)Federal share(A)Grants to StatesThe grant amount to a State shall not exceed 75 percent of the cost of developing or modifying a soil health plan, or 50 percent of the cost of implementing the soil health plan.(B)Grants to tribesThe grant amount to a tribal government shall not exceed 90 percent of the cost of developing or modifying a soil health plan, or 75 percent of the cost of implementing the soil health plan.(3)Non-Federal fundsA grant made under this section shall be made on the condition that the non-Federal share of expenditures under paragraph (2) be provided by non-Federal sources.(e)Grant termA grant under this section shall be for one year and may be renewed annually, at the discretion of the Secretary.(f)PriorityThe Secretary shall give priority to States or tribal governments with a climate action plan that includes soil health, as determined by the Secretary.(g)Performance measures and evaluation(1)Performance measuresEach application under subsection (b) shall include performance measures to be used to evaluate the results of the assistance received under this section.(2)ReviewThe State department of agriculture or the tribal authority shall submit a review and evaluation of its progress using the performance measures under paragraph (1) to the Secretary at such intervals as the Secretary shall establish.(h)Effect of noncomplianceIf the Secretary, after reasonable notice to a State or tribal government, finds that there has been a failure by the State or tribal government to comply with the terms of a grant made under this section, the Secretary may disqualify, for one or more years, the State or tribal government from receipt of future grants under this section.(i)Audit requirementFor each year that a State or tribal government receives a grant under this section, the State or tribal government shall conduct an audit of the expenditures of grant funds by the State or tribal government and shall submit a copy of the audit to the Secretary within 30 days of its completion.(j)Administration(1)DepartmentThe Secretary may not use more than 3 percent of the funds made available to carry out this section for a fiscal year for administrative expenses.(2)States or tribesA State or tribal government receiving a grant under this section may not use more than 7 percent of the funds received under the grant for a fiscal year for administrative expenses.(k)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make grants under this section using—(1)$60,000,000 for fiscal years 2022 through 2023;(2)$80,000,000 for fiscal years 2024 through 2026; and(3)$100,000,000 for fiscal year 2027 and each fiscal year thereafter..305.Funding and administration(a)Commodity Credit Corporation(1)Annual fundingSection 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended—(A)in the matter preceding paragraph (1), by striking For each of fiscal years 2014 through 2023, the Secretary and inserting The Secretary;(B)in paragraph (1)—(i)in subparagraph (A), by inserting , and $17,000,000 for the period of fiscal years 2024 through 2030, after 2023; and(ii)in subparagraph (B), by inserting and $70,000,000 for the period of fiscal years 2024 through 2030, including not more than $5,000,000 to provide outreach and technical assistance, after technical assistance,; (C)in paragraph (2)—(i)in subparagraph (E), by striking ; and and inserting a semicolon;(ii)in subparagraph (F), by striking 2023. and inserting 2022; and; and(iii)by adding at the end the following:(G)$700,000,000 for each of fiscal years 2023 through 2030.; and(D)in paragraph (3)—(i)in subparagraph (A)—(I)in clause (iv), by striking ; and and inserting a semicolon; and(II)by adding at the end the following:(vi)$3,000,000,000 for fiscal years 2024 through 2030; and; and(ii)in subparagraph (B)—(I)in clause (iii), by striking $750,000,000 and inserting $2,000,000,000;(II)in clause (iv), by striking $800,000,000 for fiscal year 2022; and and inserting $2,500,000,000 for fiscal year 2022;;(III)in clause (v), by striking $1,000,000,000 for fiscal year 2023. and inserting $3,000,000,000 for fiscal year 2023; and; and(IV)by adding at the end the following:(vi)$4,000,000,000 for fiscal years 2024 through 2030..(2)Availability of fundsSection 1241(b) of the Food Security Act of 1985 (16 U.S.C. 3841(b)) is amended by striking 2023 and inserting 2030.(3)Technical assistanceSection 1241(c) of the Food Security Act of 1985 (16 U.S.C. 3841(c)) is amended by adding at the end the following:(5)Special initiative(A)In generalBeginning in fiscal year 2022 and every year thereafter through fiscal year 2030, the Secretary shall use for a special technical assistance initiative to assist producers in mitigating and adapting to climate change, from the Commodity Credit Corporation, an amount equal to not less than 1 percent of Commodity Credit Corporation funds made available for a fiscal year for each of the programs specified in subsection (a).(B)Provision of technical assistanceThe Secretary shall provide technical assistance under this special initiative to producers—(i)directly;(ii)through an agreement with a third-party provider (as defined in section 1242), or, at the option of the producer, through a payment, as determined by the Secretary, to the producer for a third-party provider approved under section 1242, if available; or(iii)through a cooperative agreement or contract with—(I)a cooperative extension; (II)a non-governmental organization; or(III)a State, tribal, or Federal agency.(C)Underserved producersIn providing technical assistance under this paragraph, the Secretary shall give priority to producers who are covered persons (as defined in section 1244(a)(2))..(4)Assistance to certain farmers or ranchers for conservation accessSection 1241(h) of the Food Security Act of 1985 (16 U.S.C. 3841(h)) is amended—(A)in paragraph (1)(B), by striking to the maximum extent practicable and all that follows through the period at the end and inserting to the maximum extent practicable, 30 percent to assist beginning farmers or ranchers and socially disadvantaged farmers or ranchers.; and(B)in paragraph (2), by striking 2023 and inserting 2030. (b)Administrative requirements for conservation programs(1)Incentives for certain farmers and ranchers and Indian tribesSection 1244(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3844(a)(1)) is amended—(A)in subparagraph (A), by striking ; and and inserting a semicolon; and(B)by striking subparagraph (B) and inserting the following:(B)to establish a new generation of producers who use the full array of climate-friendly conservation activities that reduce greenhouse gas emissions, increase soil carbon, and improve resilience to weather extremes; and(C)to enhance other long-term environmental goals..(2)Review and guidance for practice costs and payment ratesSection 1244(j)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3844(j)(1)(B)) is amended—(A)in clause (ii), by striking ; and and inserting a semicolon;(B)in clause (iii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iv)accelerates progress in meeting the goals established under title I of the Agriculture Resilience Act..(3)Advanced grazing managementSection 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended by adding at the end the following:(q)Advanced grazing management(1)In generalIn carrying out any conservation program administered by the Secretary, the Secretary shall encourage advanced grazing management, including management-intensive rotational grazing, as such terms are defined in section 1240L(d).(2)Reservation of fundsIn each of fiscal years 2022 through 2030, the Secretary shall use to carry out this subsection not less than two thirds of any funds available for activities related to livestock production under conservation programs administered by the Secretary under this title (other than the conservation reserve program established under subchapter B of chapter 1 of subtitle D, except for acres enrolled under section 1231(d)(2))..(c)Environmental services marketsSection 1245 of the Food Security Act of 1985 (16 U.S.C. 3845) is amended by adding at the end the following:(f)Soil health and greenhouse gas federal advisory committee(1)EstablishmentNot later than 6 months after the date of enactment of this subsection, the Secretary shall establish an advisory committee, to be known as the Soil Health and Greenhouse Gas Federal Advisory Committee.(2)MembershipIn carrying out paragraph (1), the Secretary shall appoint members to the advisory committee that reflect diversity in gender, age, race, and geography and include—(A)farmers and ranchers, including those operating small and mid-sized farms;(B)organizations representing farmers and ranchers, including those representing small and mid-sized farms;(C)scientists;(D)environmental nonprofit organizations;(E)existing private sector carbon and ecosystem services market development initiatives;(F)businesses working to reduce greenhouse gas emissions from agriculture in their supply chains;(G)relevant Federal agencies;(H)youth engaged in the agriculture or food sector;(I)tribal communities; and(J)State agriculture agencies.(3)Terms(A)Term lengthThe term of a member of the advisory committee shall be 2 years.(B)ReappointmentThe Secretary may reappoint a member for not more than 2 consecutive terms.(4)MeetingsThe advisory committee shall meet at least 4 times in the first year after it is established, and at least twice annually thereafter.(5)RecommendationsNot later than 12 months after the date on which the advisory committee is established, and periodically thereafter, the advisory committee shall submit to the Secretary recommendations on—(A)the feasibility of establishing reliable outcomes-based measurement systems, as described in subsection (g);(B)existing technology that provides reliable measurement data;(C)for those parameters for which existing technology does not provide reliable measurement data, research and technical needs and, as appropriate, goals and plans for such research;(D)standards for data collection and dissemination;(E)farmer data management and privacy;(F)greenhouse gas emissions and soil health inventories and databases, as described in subsection (h); and(G)criteria for soil health and greenhouse gas emissions reductions payments and environmental markets, as described in subsection (i).(g)Measurement system(1)PurposeThe Secretary shall evaluate existing outcomes-based measurement systems for recordkeeping, modeling, and measurement of farm-level greenhouse gas emissions and soil carbon sequestration, including measures of soil disturbance, plant diversity, continual living cover, residue management, advanced grazing management, and crop-livestock integration, to determine which such systems can be implemented quickly, improve in accuracy and ease over time, use the best available science and technology, and are cost-effective.(2)GuidanceNot later than 18 months after the date of enactment of this subsection, the Secretary shall issue guidance on the outcomes-based measurement system evaluated under paragraph (1), based on recommendations from the advisory committee under subsection (f), and information from agroecosystem models (including COMET Farm and COMET Farm Planner), remote sensing data and analysis (including the Operational Tillage Information System), soil health demonstration trials carried out under section 1240H(c)(7), existing and emerging public and private environmental services protocols, measurement systems, and benchmarks, and field-level measurement.(3)ReviewThe Secretary, based on recommendations from the advisory committee established under subsection (f), shall—(A)establish and maintain such an outcomes-based measurement system when feasible;(B)conduct periodic review of such system, and any necessary updates; and(C)establish research and development goals and plans as needed.(h)Inventory(1)In generalNot later than 18 months after the date of enactment of this subsection, and every 2 years thereafter, the Secretary, in consultation with the advisory committee established under subsection (f) and the Administrator of the Environmental Protection Agency, shall conduct a nationwide soil health and agricultural greenhouse gas emissions inventory that uses the best available science and data to establish expected average performance for soil carbon drawdown and storage and greenhouse gas emissions reduction by primary production type and production region.(2)DatabaseThe Secretary shall create an accessible and interoperable database for the information collected through the inventory conducted under paragraph (1), and shall improve and update such database at least once every two years as new data is collected.(i)CriteriaThe Secretary, in consultation with the advisory committee established under subsection (f), shall establish criteria for payments, credits, or other forms of incentives to inform policy and markets established to promote soil carbon sequestration or greenhouse gas emissions reductions. The criteria shall—(1)have a documented likelihood to lead to long-term net increases in soil carbon sequestration and net reductions in greenhouse gas emissions, according to the best available science;(2)be based in part on environmental impact modeling of the changes of shifting from baseline agricultural practices to new or improved agricultural practices; and(3)be designed to prevent the degradation of other natural resource or environmental conditions.(j)Demonstration trials(1)In generalThe Secretary shall periodically review the results from soil health demonstration trials carried out under section 1240H(c)(7), and other similar public and private demonstration trials the Secretary determines appropriate, to inform the activities under subsections (g), (h), and (i).(2)RecommendationsIn submitting reports pursuant to section 1240H(c)(7)(C), the Secretary shall include any recommendations to Congress for changes or additions to the conservation programs under this Act the Secretary determines appropriate to accelerate net increases in soil carbon sequestration and other improvements in soil health..306.Carbon tax credit feasibility study(a)StudyThe Secretary of the Treasury (the Secretary), in coordination with the Secretary of Agriculture, shall conduct a study of the feasibility of developing a credit against tax to incentivize carbon capture on farms and ranches.(b)ReportNot later than one year after the date of the enactment of this section, the Secretary shall submit to Congress a report that describes the results of the study in subsection (a), including whether or not to proceed with a tax credit and, if so, detailed recommendations for—(1)which taxpayers should be eligible for the credit; (2)methods for measuring (if feasible) or estimating baseline soil carbon conditions on a farm or ranch;(3)methods for measuring (if feasible) or estimating the amount of soil carbon sequestered or abated on a farm or ranch;(4)incentivizing early adoption of carbon capture practices;(5)the number of years a taxpayer should be eligible for the credit;(6)establishing rules for recapture in instances in which carbon capture ceases or carbon is not retained in soil; (7)establishing rules for recapture if ownership of land is transferred;(8)setting the dollar value of the tax credit;(9)setting phase outs for tax credit eligibility;(10)establishing certification requirements for carbon capture;(11)establishing rules for attributing the credit to a taxpayer;(12)establishing rules for carrying over unused credits; and(13)such other provisions as the Secretary determines necessary.307.Conservation compliance(a)Definitions(1)Conservation planSection 1201(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3801(a)(3)) is amended—(A)by striking highly erodible each place it appears; and(B)in subparagraph (B), by striking and conservation treatment measures and inserting crop rotation and cover crop systems, and other relevant conservation treatment measures.(2)Conservation systemSection 1201(a)(4) of the Food Security Act of 1985 (16 U.S.C. 3801(a)(4)) is amended—(A)in subparagraph (A), by striking ; and and inserting a semicolon;(B)in subparagraph (B)—(i)by striking or a substantial improvement in soil conditions on a field or group of fields containing highly erodible cropland and inserting and a substantial improvement in soil health conditions (including soil carbon levels) on a field or group of fields containing cropland; and(ii)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(C)are designed to achieve, within five years of actively applying a conservation plan, a level of erosion not to exceed twice the soil loss tolerance level; and(D)are designed to effectively prevent the formation of new, or treat all existing, ephemeral gullies..(3)Highly erodible landSection 1201(a)(11)(A)(ii) of the Food Security Act of 1985 (16 U.S.C. 3801(a)(11)(A)(ii)) is amended by striking excessive average annual rate of erosion in relation to and inserting average annual rate of erosion exceeding twice.(b)Cropland conservation(1)Program ineligibilitySection 1211 of the Food Security Act of 1985 (16 U.S.C. 3811) is amended—(A)in subsection (a)—(i)in the matter preceding paragraph (1), by striking produces an agricultural commodity on a field on which highly erodible land is predominant, or designates land on which highly erodible land is predominant to be set aside, diverted, devoted to conservation uses, or otherwise not cultivated under a program administered by the Secretary to reduce production of an agricultural commodity, as determined by the Secretary and inserting carries out an activity described in subsection (b), as determined by the Secretary,; and(ii)in paragraph (1)(D), by inserting cropland or before highly erodible land; and(B)by striking subsection (b) and inserting the following:(b)Activities describedActivities described in this subsection are—(1)the production of an agricultural commodity on a field on which highly erodible land is predominant;(2)the designation of land on which highly erodible land cropland is predominant to be set aside, diverted, devoted to conservation uses, or otherwise not cultivated under a program administered by the Secretary to reduce production of an agricultural commodity; and(3)the production of an agricultural commodity without having in place a conservation plan.(c)Authority of SecretaryThe Secretary shall have, and shall not delegate to any private person or entity, authority to determine whether a person has complied with this subtitle..(2)ExemptionsSection 1212 of the Food Security Act of 1985 (16 U.S.C. 3812) is amended—(A)in subsection (a)(3), by striking only be required to apply a conservation plan established under this subtitle. The person shall not be required to meet a higher conservation standard than and inserting be required to apply a conservation plan established under this subtitle consistent with; and(B)in subsection (f)(4)(A)—(i)in clause (i), by striking highly erodible; and(ii)in clause (ii)(II), by inserting and soil health after erosion control.(3)Conforming amendmentSubtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3810 et seq.) is amended in the subtitle heading by striking Highly Erodible Land and inserting Cropland. 308.Agroforestry centersSection 1243 of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 1642 note; Public Law 101–624) is amended—(1)by amending the section heading to read as follows: National and Regional Agroforestry Centers;(2)by amending subsection (a) to read as follows: (a)National and Regional Agroforestry CentersThe Secretary of Agriculture shall establish at the Forestry Sciences Laboratory of the United States Forest Service, in Lincoln, Nebraska, a Semiarid Agroforestry Research, Development, and Demonstration Center, and acting through the Chief of the Forest Service and in cooperation with the Natural Resources Conservation Service, shall establish not less than three additional regional agroforestry centers at other locations to be determined by the Secretary (referred to in this section as the Centers). The Secretary shall appoint a National Director and Regional Directors to manage and coordinate the program established under subsection (b). ;(3)in subsection (b)—(A)in the matter preceding paragraph (1), by striking Center and inserting Centers;(B)in paragraph (1), by striking on semiarid lands that and inserting that build soil health and;(C)in paragraph (3), by striking from semiarid land;(D)in paragraph (4)—(i)by striking in semiarid regions; and(ii)by striking the Great Plains region and inserting particular regions;(E)by amending paragraph (6) to read as follows:(6)develop improved silvopasture, alley cropping, forest farming, multistory cropping, riparian buffer, windbreak and shelterbelt, and other perennial production and conservation systems and technologies to improve soil health, carbon sequestration, drought preparedness, soil and water conservation, environmental quality, and biological diversity;;(F)in paragraph (7), by striking on semiarid lands;(G)in paragraph (8), by striking on semiarid lands worldwide and inserting worldwide, including on semiarid lands; and(H)in paragraph (9)—(i)by striking on semiarid lands; and(ii)by inserting and climate change after pollution;(4)in subsection (c), in the matter preceding paragraph (1), by striking Center and inserting Centers; and(5)in subsection (d), by striking through 2023 and inserting through 2021 and $25,000,000 for each of fiscal years 2022 through 2030.IVFarmland preservation and farm viability401.Local Agriculture Market ProgramSection 210A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c) is amended—(1)in subsection (a)(12)—(A)by redesignating clauses (iv) and (v) as clauses (vi) and (vii), respectively; and(B)by inserting after clause (iii) the following: (iv)is produced and marketed in a manner that significantly improves soil health and carbon sequestration or significantly reduces greenhouse gas emissions;(v)when added to the crop or grazing rotation on a farm, will significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions;;(2)in subsection (b)—(A)in paragraph (1)—(i)in subparagraph (B), by striking ; and and inserting a semicolon;(ii)in subparagraph (C), by striking the period at the end and inserting , including value-added agricultural products from crops or animals that when added into crop or grazing rotations on a farm will significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions; and; and(iii)by adding at the end the following: (D)markets for agricultural commodities and products produced in a manner that significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions.;(B)in paragraph (3)—(i)by striking and local and inserting , local; and(ii)by inserting before the semicolon at the end the following: , and production and marketing approaches to significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions;(C)in paragraph (5), by striking and at the end; (D)by redesignating paragraph (6) as paragraph (7); and(E)by inserting after paragraph (5) the following: (6)enhances the economic viability of producers and related agricultural enterprises; and; (3)in subsection (d)—(A)in paragraph (2)—(i)in subparagraph (C)—(I)in clause (i), by striking and at the end;(II)in clause (ii), by adding and at the end; and(III)by adding at the end the following: (iii)agricultural commodities and products that are produced and marketed in a manner that significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions, or that when added to a crop or grazing rotation on a farm will significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions;; and(ii)in subparagraph (F), by striking and value-added agricultural products in new and existing markets and inserting the following: , value-added agricultural products in new and existing markets, and agricultural commodities and products that are produced in a manner that enhances soil health and carbon sequestration or significantly reduces greenhouse gas emissions, or that when added to a crop or grazing rotation on a farm will significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions;(B)in paragraph (5)(A), by inserting before the period at the end the following: and the Chief of the Natural Resources Conservation Service;(4)by redesignating subsections (f), (g), (h), and (i) as subsections (g), (h), (i), and (j), respectively;(5)by inserting after subsection (e) the following new subsection: (f)Farm viability and local climate resiliency centers(1)In generalThe Secretary, acting through the Administrator of the Agricultural Marketing Service and in coordination with Administrator of the Rural Business-Cooperative Service and the Chief of the Natural Resources Conservation Service, shall provide grants to eligible entities described in paragraph (2) to serve as farm viability and local climate resiliency centers (referred to in this section as centers) to support efforts to enhance farm viability, and the development, coordination, and expansion of markets for commodities and farm products that significantly improve soil health and carbon sequestration or significantly reduce greenhouse gas emissions.(2)Eligible entitiesAn entity is eligible to receive a grant under this subsection if the entity is— (A)an agricultural cooperative or other agricultural business entity or a producer network or association; (B)a local, State or Tribal government; (C)a nonprofit corporation; (D)a public benefit corporation; (E)an economic development corporation; (F)an institution of higher education; or (G)such other entity as the Secretary may designate.(3)Use of fundsAn eligible entity receiving a grant under this subsection may use grant funds to provide to entities described in (d)(5)(B)— (A)assistance for the development of business plans and feasibility studies; (B)assistance in developing marketing strategies for— (i)local products; and(ii)value-added agriculture products in new and existing markets; (C)assistance in enterprise development for the processing, aggregation, distribution, and storage of— (i)local and regional food products that are marketed locally or regionally; and(ii)value-added agricultural products; (D)assistance related to financial and recordkeeping;(E)assistance related to enterprise and business management; (F)assistance related to ownership succession planning; (G)outreach and assistance in the adoption of farming practices that enhance soil health and carbon sequestration or significantly reduce greenhouse gas emissions; (H)outreach regarding assistance available under subsection (d); (I)outreach regarding assistance available through other programs administers by any other Federal Agency that supports the adoption of farming practices that enhance soil health and carbon sequestration or significantly reduce greenhouse gas emissions; or (J)at the request of such an eligible entity, provide assistance in applying for a grant under subsection (d), including acting on behalf of such a producer in applying for a grant under subsection (d).(4)Geographic diversityTo the maximum extent practicable, the Secretary shall ensure geographic diversity in selecting entities to receive a grant under this subsection.(5)Non-Federal shareAn entity receiving a grant under this subsection shall provide funding in an amount equal to not less than 25 percent of the total amount of the Federal portion of the grant.(6)Applications(A)In generalTo be eligible to receive a grant under this subsection an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary considers necessary to evaluate and select applications.(B)Competitive processThe Secretary— (i)shall conduct a competitive process to select applications submitted under subparagraph (A); (ii)may assess and rank applications with similar proposals as a group; and (iii)shall, prior to accepting applications under such subparagraph, make public the criteria to be used in evaluating such applications.(7)PriorityThe Secretary may give priority to applications submitted under paragraph (1) that include—(A)plans to use funds for 3 or more of purposes specified in paragraph (3); or (B)activities related to improving the utilization and expanded adoption of farming practices that enhance soil health and carbon sequestration or significantly reduce greenhouse gas emissions while simultaneously improving farm viability.(8)Administrative expensesAn entity receiving a grant under paragraph (1) may use not more than 4 percent of funds received through the grant for administrative expenses.; (6)in subsection (i)(1) (as redesignated by paragraph (4)), in the matter preceding subparagraph (A), by striking subsection (i)(3)(E) and inserting subsection (j)(3)(E); and (7)in subsection (j) (as redesignated by paragraph (4))—(A)in paragraph (1) by striking fiscal year 2019 and inserting each of fiscal years 2019 through 2021 and $150,000,000 for fiscal year 2022;(B)in paragraph (3)—(i)in subparagraph (A)(i), by striking 35 and inserting 36; and(ii)by amending subparagraph (B) to read as follows: (B)Farmers' market and local food promotion grants(i)In generalOf the funds made available to carry out this section for a fiscal year, 36 percent shall be used for grants under subsection (d)(6).(ii)Allocation among subprogramsOf the funds reserved under clause (i) for a fiscal year—(I)40 percent shall be made available for farmers market promotion program grants; and(II)60 percent shall be made available for local food promotion program grants.; (C)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and(D)by inserting after subparagraph (C) the following: (D)Farm viability and local climate resiliencyOf the funds made available to carry out this section for a fiscal year, 10 percent shall be used to provide grants under subsection (f)..402.Organic certification cost-share program(a)Section 10606(b)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(b)(2)) is amended by striking $750 and inserting $1,000.(b)Section 10606(d)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.6523(d)(1)) is amended by striking shall make available and all that follows through the period at the end and inserting shall use such sums as are necessary to carry out this section..403.Exclusion of gain from sale of certain farm property and agricultural easements(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after section 121 the following new sections:121A.Exclusion of gain from sale of qualified farm property(a)ExclusionGross income shall not include gain from the sale or exchange of qualified farm property if such property is sold to or exchanged with a transferee who—(1)is a qualified farmer, and(2)meets the certification requirement of subsection (c).(b)Limitation(1)In generalThe amount of gain excluded from gross income under subsection (a) with respect to any taxable year shall not exceed the excess, if any of—(A)$500,000 ($1,000,000 in the case of a joint return), over(B)the amount excluded from the gross income of the taxpayer for all prior taxable years. (2)Special rule for joint returnsThe amount of the exclusion under subsection (a) on a joint return for any taxable year shall be allocated equally between the spouses for purposes of applying the limitation under paragraph (1) for any succeeding taxable year.(c)Certification requirementA qualified farmer meets the certification requirement of this subsection if such person signs a written certification stating the following: (1)Use certification as farm for farming purposesThe use of such property will be as a farm for farming purposes at all times during the recapture period. (2)Recapture agreementThe transferee has been notified of the recapture liability arising from a disposition or change in the use of such property at any time during the recapture period. (d)Treatment of disposition or change in use of property(1)In generalIf there is a recapture event during the recapture period with respect to any qualified farm property, then the tax imposed under this chapter on the transferee referred to in subsection (a) for the taxable year which includes the first such recapture event shall be increased by the amount excluded from the product of—(A)the transferor’s gross income under subsection (a) with respect to such qualified farm property, multiplied by(B)the rate of tax in effect under section (1)(h)(1)(D). (2)Recapture event definedFor purposes of this subsection, the term recapture event means, with respect to any qualified farm property—(A)Cessation of operationThe cessation of the operation of such property as a farm for farming purposes at any time in the recapture period.(B)Failure to materially participateThe failure of a qualified farmer to materially participate in the operation of the farm at any time during the recapture period. (C)Change in ownership(i)In generalExcept as provided in clause (ii), the disposition of any interest in such property by the transferee referred to in subsection (a) during the recapture period.(ii)Agreement to assume recapture liabilityClause (i) shall not apply to any farm property if the person acquiring the interest referred to in such clause agrees in writing to assume the recapture liability of the person disposing of such interest. In the event of such an assumption, this subsection shall apply to the person acquiring such interest as though such person were the transferee referred to therein (and this subsection shall be applied as if there had been no change in ownership).(3)Special rules(A)No credits against taxAny increase in tax under this subsection shall not be treated as a tax imposed by this chapter for purposes of determining the amount of any credit under subpart A, B, or D of this part.(B)No recapture by reason of hardshipThe increase in tax under this subsection shall not apply to any disposition of property or cessation of the operation of any property as a farm for farming purposes if such disposition or cessation occurs by reason of any hardship.(e)Special rulesFor purposes of this section, rules similar to the rules of subsections (e) and (f) of section 121 shall apply.(f)DefinitionsFor purposes of this section—(1)Qualified farmerThe term qualified farmer means—(A)a beginning farmer, socially disadvantaged farmer, qualified veteran farmer, young farmer, or(B)any entity if 50 percent or more of the capital and profits of such entity are owned by one or more individuals described in paragraph (A). (2)Beginning farmerThe term beginning farmer means an individual that—(A)has not operated a farm, or(B)has operated a farm for not more than 10 years.(3)Socially disadvantaged farmerThe term socially disadvantaged farmer means an individual who is a member of one or more of the following groups:(A)American Indians.(B)Alaska Natives.(C)Asians.(D)Blacks or African Americans.(E)Native Hawaiians or other Pacific Islanders.(F)Hispanics.(G)Women. (4)Qualified veteran farmerThe term qualified veteran farmer means an individual who—(A)first obtained status as a veteran (as defined in section 101(2) of title 38 United States Code) in the most recent 10-year period, and(B)has not operated a farm for more than 10 years.(5)Young farmerThe term young farmer means an individual who has not attained age 46 as of the date of the sale or transfer referred to in subsection (a). (6)Qualified farm property(A)In generalThe term qualified farm property means real property located in the United States if—(i)during the 5-year period ending on the date of the sale or exchange referred to in subsection (a), such property has been used by the taxpayer or a member of the family of the taxpayer as a farm for farming purposes for periods aggregating 3 years or more, and (ii)there was material participation by the taxpayer or a member of the family of the taxpayer in the operation of the farm during such 3 years.(B)Special rule for qualified farm property held by an entityFor purposes of this section, if the taxpayer referred to in paragraph (A) is other than an individual and all of the capital and profits interests of such entity are held by members of a single family, then such members shall be treated as members of the family of such taxpayer.(7)Recapture periodThe term recapture period means the 10-year period following the sale or exchange of qualified farm property described in subsection (a). (8)Other definitionsThe terms member of the family, farm, farming purposes, and material participation have the respective meanings given such terms in section 2032A(e).121B.Exclusion of gain from sale of agricultural conservation easement(a)ExclusionGross income shall not include gain from the sale or exchange of an agricultural conservation easement. (b)Limitation(1)In generalThe amount of gain excluded from gross income under subsection (a) with respect to any taxable year shall not exceed the excess, if any of—(A)$500,000 ($1,000,000 in the case of a joint return), over(B)the amount excluded from the gross income of the taxpayer for all prior taxable years. (2)Special rule for joint returnsThe amount of the exclusion under subsection (a) on a joint return for any taxable year shall be allocated equally between the spouses for purposes of applying the limitation under paragraph (1) for any succeeding taxable year.(c)Agricultural conservation easement definedThe term agricultural conservation easement means an easement or conservation-related restriction on agricultural land (granted in perpetuity) that—(1)is conveyed for the purpose of protecting natural resources and the agricultural nature of the land, and (2)permits the landowner the right to continue agricultural production and related uses.(d)Special rulesFor purposes of this section, rules similar to the rules of subsections (e) and (f) of section 121 shall apply.. (b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after the item relating to section 121 the following new items:121A. Exclusion of gain from sale of qualified farm property. 121B. Exclusion of gain from sale of agricultural conservation easement. .(c)Effective dateThe amendments made by this section shall apply to any sale or exchange in taxable years ending after December 31, 2021.404.Farmland Protection Policy Act(a)Findings, Purpose, and DefinitionsSection 1540 of the Agriculture and Food Act of 1981 (7 U.S.C. 4201) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; and(B)by inserting after paragraph (3) the following:(4)the Nation’s farmland is a vital source of environmental services, such as carbon sequestration;;(2)in subsection (b), by inserting tribal, after State,; and (3)in subsection (c)—(A)in paragraph (1)—(i)in subparagraph (B), by striking that is used for and inserting that is suitable for; and(ii)in subparagraph (C), by inserting and is suitable after local importance;(B)in paragraph (4), by striking ; and and inserting a semicolon;(C)in paragraph (5), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(6)the term conversion means—(A)the physical conversion of farmland to a nonagricultural use; (B)the effective conversion of farmland as a consequence of physical conversion of adjacent farmland, which threatens the continued viability of the land for agricultural use; or(C)a change in management of federally owned land historically used for agriculture to a non-agricultural use;(7)the term farmland of national significance is farmland that is the most suitable for intensive crop and food production, as determined by the Secretary, taking into consideration, among other factors, its physical and chemical characteristics; and(8)the term permanently protected farmland means farmland encumbered by a conservation easement held by the Federal government, by a State, tribal, or local unit of government, or by a land conservation organization, that is perpetual or the maximum number of years allowed by State law..(b)Farmland protection policySection 1541 of the Agriculture and Food Act of 1981 (7 U.S.C. 4202) is amended to read as follows:1541.Farmland protection policy(a)In generalIt is the policy of the United States that Federal programs—(1)shall minimize the conversion of farmland to nonagricultural uses; and(2)shall not convert to nonagricultural uses farmland—(A)that is permanently protected farmland;(B)that has been defined and delineated by the Secretary under subsection (b) as farmland of national significance; or (C)that has been defined and delineated by a State as significant to the State or a priority for inclusion in a State farmland protection program and for which the State has submitted a description under subsection (b).(b)Definition and delineation of land(1)National significanceThe Secretary shall define and delineate farmland of national significance, and shall convene a group of experts, including agronomists and soil scientists, to assist in such definition and delineation.(2)State significanceAny State wishing to have land recognized under subsection (a)(2)(C) shall provide a definition and delineation of such lands to the Secretary.(c)Process and criteria(1)Process and criteriaThe Secretary shall develop a process, including criteria—(A)to—(i)determine the potential conversion of farmland as a consequence of any action or activity conducted through a Federal program;(ii)minimize the conversion of farmland or, for land identified under subsection (a)(2), avoid conversion; and(iii)provide notice regarding such actions to the Secretary; and(B)that the Secretary shall use to make determinations under subsection (d).(2)Use requiredEach department, agency, independent commission, and other unit of the Federal Government shall use the process and criteria developed under paragraph (1) in carrying out a Federal program. (d)ExemptionSubsection (a)(2) shall not apply if the Secretary determines, based on the process and criteria developed under subsection (c), that converting farmland to nonagricultural uses cannot be avoided. In instances where the Secretary makes such a determination, the Federal program shall minimize the conversion of land described in subsection (a)(2) to the maximum extent practicable.(e)InformationThe Secretary may make available to States, units of local government, individuals, organizations, and other units of the Federal Government information—(1)useful in restoring, maintaining, and improving the quantity and quality of farmland; and(2)concerning the location of permanently protected farmland.(f)AssistanceThe Secretary shall provide assistance to departments, agencies, independent commissions, and other units of the Federal Government, upon request, in using the process and criteria developed under subsection (c)..405.Agriculture conservation easement programSection 1265B of the Food Security Act of 1985 (16 U.S.C. 3865b) is amended—(1)in subsection (b)—(A)in paragraph (4)(C)(iv), by striking only; and (B)by adding at the end the following:(6)Condition of assistanceAs a condition of receiving cost-share assistance under this section, the owner of eligible land must agree to have in place a conservation plan that addresses applicable resource concerns for the land subject to the easement, including soil health and greenhouse gas emissions reduction, not later than three years following the grant of the easement. The requirement of this subparagraph may be satisfied by having in place a conservation plan developed or recognized by the Bureau of Indian Affairs.; and(2)by striking subsection (d) and inserting the following:(d)Technical AssistanceThe Secretary may provide technical assistance, if requested, to assist in—(1)compliance with the terms and conditions of easements; and(2)development and implementation of a conservation plan required under subsection (b)(6), including, as applicable, a conservation plan for highly erodible land required under subsection (b)(4)(C)(iv) or a comprehensive conservation plan developed pursuant to subsection (e)(1).(e)Financial assistance(1)In general(A)Enrollment in CSPAt the sole option of the owner of the land subject to the easement, the Secretary shall provide for the automatic enrollment of the land subject to the easement in the conservation stewardship program established by subchapter B of chapter 4 of subtitle D, including financial assistance for the development of a comprehensive conservation plan as provided by 1240L(e), if the person or entity farming the land is otherwise eligible for the program, as determined by the Secretary.(B)Determination of complianceDetermining compliance with the terms of the conservation stewardship program contract is the sole responsibility of the Secretary.(C)FundingFunding received by an eligible entity pursuant to this paragraph shall not be considered in the calculation of costs under subsection (b).(2)TimingThe owner of the land subject to the easement shall have up to three years after the grant of the easement to exercise the option to enroll in the conservation stewardship program as provided under subparagraph (A)..VPasture-based livestock501.Animal raising claimsThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following: HAnimal Raising Claims298.Required verification process for animal raising claims(a)In generalIn order to facilitate marketing, truth in labeling, and new economic opportunities for producers and businesses using animal raising claims, the Secretary, acting through the Administrator of the Agricultural Marketing Service in coordination with the Administrator of the Food Safety and Inspection Service, shall establish, not later than 2 years after the date of the enactment of this subtitle, after providing notice and an opportunity to comment, and in a manner consistent with United States obligations under international agreements—(1)mandatory standards with respect to animal raising claims that may be made on the labeling of any meat food products or poultry product;(2)procedures to verify any such claims prior to the use in commerce of any meat food product or poultry product bearing labeling with such a claim; (3)procedures whereby any such verification is subsequently incorporated seamlessly with labeling requirements under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the Poultry Products Inspection Act (21 U.S.C. 451 et seq.); and (4)on-farm and supply chain auditing and verification procedures for ensuring the truthfulness of such claims. (b)StandardsIn developing and approving animal raising claim standards under subsection (a), the Secretary shall include standards relating to—(1)diet claims, including grass-fed, vegetarian-fed, and fed no animal byproducts; (2)living and raising condition claims, including but not limited to cage free, free range, and pasture raised; (3)antibiotic and hormone claims, including but not limited to raised without antibiotics, no hormones added (beef cattle, sheep), and raised without growth promotants; (4)source claims demonstrating the animal can be traced back to its farm of origin from birth to slaughter; (5)age claims; (6)animal welfare claims; (7)environmental stewardship claims, including greenhouse gas reduction and carbon sequestration claims; (8)breed claims; and(9)any other such claim as the Secretary determines is appropriate. (c)Third-Party certificationA producer of a meat food product or a poultry product may use an animal raising claim that is verified by a third party so long as—(1)the claim is made consistent with standards established by the Secretary pursuant to subsection (a); and(2)the procedures used by such third party for purposes of that verification and any subsequent auditing are equivalent (as determined by the Secretary) to the procedures used by the Secretary for that verification and auditing. (d)Approval processTo the maximum extent practicable, the Secretary shall require that a producer seeking to make an animal raising claim, submit to the Secretary prior to using the product that is the subject of such animal raising claim the following documentation to support such claim—(1)detailed written descriptions explaining the controls used for ensuring that the raising claim is valid from birth to harvest or the period of raising being referenced by the claim; (2)a signed and dated document describing how the animals are raised to support that specific claim made is truthful and not misleading; (3)a written description of the product tracing and segregation mechanism from time of slaughter or further processing through packaging and distribution; (4)a written description for the identification, control, and segregation of non-conforming animals or products; and (5)if a third party certifies a claim, a current copy of the certificate.(e)Effect on other lawsNothing in this section shall be construed to alter the authority of the Secretary under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et. seq.). (f)Consistency with other lawsThe Secretary shall ensure consistency between the animal raising claims standards established pursuant to subsection (a) and the Organic Food Production Act of 1990 (7 U.S.C. 6501 et seq.) and any rules or regulations implementing that Act. (g)Compliance requirementsBeginning on the date that is three years after the date of the enactment of this Act—(1)in the case of a domestic meat food product or poultry product—(A)a person may sell or label a meat food product or poultry product with an animal raising label claim only if such products is produced and handled in accordance with the standards established pursuant to subsection (a); and(B)no person may sell or label a meat food product or poultry product with an animal raising label claim that is not in compliance with such standards; and(2)in the case of an imported meat food product or poultry product, such a product may be sold or labeled with animal raising label claims if the Secretary determines such product has been produced and handled under a verification program that provides safeguards and guidelines that are at least equivalent to the requirements of the standards established pursuant to subsection (a). (h)Violation of this title(1)Misuse of labelAny person who, after notice and an opportunity to be heard, is found by the Secretary to have knowingly sold or labeled any meat food product or poultry product with an animal raising claim, except in accordance with this subtitle, shall be assessed a civil penalty of not more than $10,000. (2)False statementAny person who after notice and an opportunity to be heard, has been found by the Secretary to makes a false, fraudulent, or fictitious statement to the Secretary, a governing Federal or State official, or a third-party certifier, or conceals, covers up, falsifies, or deceives a material fact to the Secretary, a governing Federal or State official, or a third-party certifier with respect to an animal raising claim subject to the requirements of this subtitle shall be subject to a penalty specified in section 1001 of title 18, United States Code. (i)Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle such sums as may be necessary.299.ApplicabilityThis subtitle shall only apply to meat food products and poultry products that are subject to labeling requirements under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) and the Poultry Products Inspection Act (21 U.S.C. 451 et seq.). 300.DefinitionsIn this subtitle:(1)The term animal raising claim means a statement on the labeling of meat food products or poultry products used in interstate commerce that reference the way that the source animal for a meat food product or poultry product was raised, including production practices that were used, such as living or raising conditions, the breed, or the location or source of where the product is born, raised, and processed. (2)The term meat food product has the meaning given such term in section 1(j) of the Federal Meat Inspection Act (21 U.S.C. 601(j)). (3)The term poultry product has the meaning given such term in section 4(f) of the Poultry Products Inspection Act (7 U.S.C. 453(f))..502.Processing Resilience Grant ProgramSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following:210B.Processing Resilience Grant Program(a)Eligible entityIn this section, the term eligible entity means—(1)a small or very small establishment, as defined in the final rule entitled Pathogen Reduction; Hazard Analysis and Critical Control Point (HACCP) Systems (61 Fed. Reg. 33806 (July 25, 1996));(2)a slaughtering or processing establishment operating under a State inspection program that meets the criteria specified in section 301(a) of the Federal Meat Inspection Act (21 U.S.C. 661) or section 5 of the Poultry Products Inspection Act (21 U.S.C. 454);(3)(A)a person, firm, or corporation exempt from inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) pursuant to section 23 of such Act (21 U.S.C. 623); and(B)a retail dealer, poultry producer, or person exempt from inspection under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) pursuant to section 15 of such Act (21 U.S.C. 464); and(4)an entity seeking to establish and operate an establishment that would meet the criteria specified in paragraph (1), (2), or (3).(b)GrantsThe Secretary shall establish a grant program to provide competitive grants to eligible entities to expand processing capacity, create jobs, support health and safety, and enhance the resilience of the farm and food sector.(c)Use of fundsAn entity selected to receive a grant under this section may use the funds received through such grant for activities including—(1)the cost of developing and issuing (other than the cost of labor), directly incurred or incurred by a consultant, a Hazard Analysis and Critical Control Points plan for the eligible entity;(2)the actual cost of any facilities, equipment, processes, and operations necessary for the establishment to comply with the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or Poultry Products Inspection Act (21 U.S.C. 451 et seq.);(3)cold storage, equipment, or transportation services;(4)constructing or acquiring humane handling infrastructure, including holding space for livestock holding prior to slaughter, shade structures, and knock box structures;(5)purchasing software and computer equipment for record keeping, production data, Hazard Analysis and Critical Control Points record review;(6)the costs of staff time and training for implementing and monitoring health and safety procedures;(7)the development of a feasibility study or business plan for those interested in expanding or starting a new small establishment; and(8)other costs associated with expanding or establishing a small establishment or very small establishment, as determined by the Secretary.(d)Applications(1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application in accordance with an application process established by the Secretary.(2)Simplified processIn establishing the application process under paragraph (1), the Secretary shall establish a simplified, separate application of up to $100,000.(3)RequirementsThe Secretary shall ensure that the application required under paragraph (2) is—(A)as simple as is practicable;(B)accessible online; and(C)available through local staff of the Department of Agriculture.(e)Maximum amountThe amount of a grant under this section shall be not more than $500,000.(f)AdministrationThe administration of this section, including the promulgation of regulations to carry out this section, shall be without regard to—(1)the notice and comment provisions of section 553 of title 5, United States Code; and(2)chapter 35 of title 44, United States Code.(g)Process(1)OutreachDuring the period beginning on the date on which the Secretary begins to accept applications, the Secretary shall perform outreach to States and eligible entities relating to grants under this section.(2)ReapplicationIn the case of a denial of an application under this section, the eligible entity submitting such application may submit a revised application, as specified by the Secretary in regulations.(3)PriorityIn reviewing applications submitted under paragraph (1), the Secretary shall give priority to proposals that would—(A)increase farmer and rancher access to animal slaughter options within a 200 mile radius;(B)support a small or very small plant with less than 150 employees; or(C)support minority-owned businesses that are defined as for-profit businesses where not less than 51 percent of such business is owned by 1 or more Black American, Native American, Hispanic American, or Asian American individuals.(h)Federal shareFunds provided under a grant under this section shall not exceed 50 percent of the costs referred to in subsection (c), as determined by the Secretary.(i)Funding(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $10,000,000 for each of fiscal years 2022 through 2030.(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2022 through 2030..503.Conservation of private grazing land(a)PurposeSection 1240M(a) of the Food Security Act of 1985 (16 U.S.C. 3839bb(a)) is amended—(1)in paragraph (6), by inserting conserving water and before improving;(2)in paragraph (7), by striking ; and and inserting a semicolon;(3)in paragraph (8), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(9)conserving and improving soil health and improving grazing system resilience in the face of climate change through advanced grazing management practices; and(10)providing support for producers transitioning from confinement and feedlot systems or continuous grazing to managed grazing-based systems, including support for pasture development and management..(b)DefinitionsSection 1240M(b)(2) of the Food Security Act of 1985 (16 U.S.C. 3839bb(b)(2)) is amended by striking hay land and inserting perennial hay land, including silvopasture.(c)Private grazing land conservation assistanceSection 1240M(c) of the Food Security Act of 1985 (16 U.S.C. 3839bb(c)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by inserting and partnerships described in paragraph (2)(B) after local conservation districts;(B)in subparagraph (B), by striking grazing land management technologies and inserting regionally appropriate, advanced grazing land management technologies to improve soil health and maximize carbon sequestration;(C)in subparagraph (C)(iv), by inserting through integrated strategies that include rotational and multispecies grazing, integrated pest management, and other ecological practices after brush encroachment problems;(D)in subparagraph (H), by striking ; and and inserting a semicolon;(E)in subparagraph (I), by striking the period at the end and inserting ; and; and(F)by adding at the end the following: (J)assisting producers in transitioning from confinement or feedlot systems or continuous grazing to managed grazing-based systems, including assistance in pasture development and management.; and(2)by amending paragraph (2) to read as follows:(2)Program elements(A)Technical assistance and educationPersonnel of the Department trained in pasture and range management shall be made available under the program to deliver and coordinate technical assistance and education to owners and managers of private grazing land, including owners and managers interested in developing new or improved pasture or grazing-based systems on their land, at the request of the owners and managers.(B)PartnershipsIn carrying out the program under this section, the Secretary shall provide research, demonstration, education (including conferences, workshops, field days, and trainings), workforce training, planning, and outreach activities through partnerships with—(i)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));(ii)nongovernmental organizations; and(iii)tribal organizations.(C)Grants(i)In generalIn carrying out the program under this section, the Secretary shall provide funds on a competitive basis to partnerships to use for State or local action grants to conduct grazing land research, demonstration, education, workforce training, planning, and outreach projects.(ii)DurationGrants made by partnerships under this section shall be for a period not to exceed 3 years.(iii)Cost sharingA partnership that receives funding under this section shall ensure that any funded project provides, from non-Federal sources, funds or in-kind support valued at not less than 25 percent of the total cost of the project.(iv)Limitation on indirect costsA partnership that receives funding under this section may not use more than 15 percent of the total cost of the project for the indirect costs of carrying out the project.(v)PriorityPriority shall be given to projects that—(I)focus on sustainable grazing management systems and techniques that assist producers with multiple ecosystem services, including climate change adaptation and mitigation; and(II)involve beginning farmers and ranchers, socially disadvantaged farmers and ranchers, tribal producers, or new graziers (including State or federally registered apprenticeships)..(d)Grazing technical assistance self-HelpSection 1240M(d) of the Food Security Act of 1985 (16 U.S.C. 3839bb(d)) is amended—(1)in paragraph (1)(A), by inserting and for those interested in beginning grazing before the semicolon;(2)in paragraph (2), by striking may establish 2 and inserting may establish; and(3)in paragraph (3)(C)—(A)in clause (ii), by striking ; and and inserting a semicolon;(B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii) the following:(iii)will improve climate change adaptation and mitigation; and.(e)Authorization of appropriationsSection 1240M(e) of the Food Security Act of 1985 (16 U.S.C. 3839bb(e)) is amended to read as follows:(e)Funding(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $50,000,000 for each of fiscal years 2022 through 2030.(2)GrantsOf the funds made available under paragraph (1), the Secretary shall use not more than 40 percent to carry out subsection (c)(2)(C).(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $60,000,000 for each of fiscal years 2002 through 2030..504.Conservation reserve program(a)Conservation reserveSection 1231(d) of the Food Security Act of 1985 (16 U.S.C. 3831(d)) is amended—(1)in paragraph (1)—(A)in subparagraph (D), by striking ; and and inserting a semicolon;(B)in subparagraph (E), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(F)fiscal years 2024 through 2030, not more than 32,000,000 acres.; and(2)in paragraph (2)(A)—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii)(III), by striking the period and inserting ; and; and(C)by adding at the end the following:(iii)the Secretary shall enroll and maintain in the conservation reserve not fewer than 7,000,000 acres of land described in subsection (b)(3) by September 30, 2030, of which 5,000,000 acres shall be reserved for the pilot program established under section 1231C(c)..(b)Pilot programsSection 1231C of the Food Security Act of 1985 (16 U.S.C. 3831c) is amended by adding at the end the following:(c)Grasslands 30(1)In general(A)EnrollmentThe Secretary shall establish a pilot program to enroll land in the conservation reserve program through a 30-year conservation reserve contract (referred to in this subsection as a Grassland 30 contract) in accordance with this subsection.(B)Inclusion of acreage limitationFor purposes of applying the limitations in section 1231(d)(1), the Secretary shall include acres of land enrolled under this subsection.(2)Eligible landEligible land for enrollment through a Grassland 30 contract—(A)is land that is eligible to be enrolled in the conservation reserve program under the grasslands initiative described in section 1231(d)(2); and(B)shall not be limited to land that is subject to an expired covered contract.(3)Expired conservation contract election(A)Definition of covered contractIn this paragraph, the term covered contract means a contract entered into under this subchapter that—(i)expires on or after the date of enactment of this subsection; and(ii)covers land enrolled in the conservation reserve program under the grasslands initiative described in section 1231(d)(2).(B)ElectionOn the expiration of a covered contract, an owner or operator party to the covered contract shall elect—(i)not to reenroll the land under the contract;(ii)to offer to reenroll the land under the contract if the land remains eligible under the terms in effect as of the date of expiration; or(iii)not to reenroll the land under the contract and to enroll that land through a Grassland 30 contract under this subsection.(4)TermThe term of a Grassland 30 contract shall be 30 years.(5)AgreementsTo be eligible to enroll land in the conservation reserve program through a Grassland 30 contract, the owner of the land shall enter into an agreement with the Secretary—(A)to implement a conservation reserve plan developed for the land;(B)to comply with the terms and conditions of the contract and any related agreements; and(C)to temporarily suspend the base history for the land covered by the contract.(6)Terms and conditions of Grassland 30 contracts(A)In generalA Grassland 30 contract shall include terms and conditions that promote sustainable grazing systems, protect and enhance soil carbon levels, and are compatible with wildlife habitat conservation, as determined by the Secretary, and may include any additional provision that the Secretary determines is appropriate to carry out this subsection or facilitate the practical administration of this subsection.(B)ViolationOn the violation of a term or condition of a Grassland 30 contract, the Secretary may require the owner to refund all or part of any payments received by the owner under the conservation reserve program, with interest on the payments, as determined appropriate by the Secretary.(C)Compatible usesLand subject to a Grassland 30 contract may be used for compatible economic uses, including hunting and fishing, if the use—(i)is specifically permitted by the conservation reserve plan developed for the land; and(ii)is consistent with the long-term protection and enhancement of the conservation resources for which the contract was established.(7)Compensation(A)Amount of paymentsThe Secretary shall provide payment under this subsection to an owner of land enrolled through a Grassland 30 contract using 30 annual payments in an amount equal to the amount that would be used if the land were to be enrolled in the conservation reserve program under section 1231(d)(2).(B)Form of paymentCompensation for a Grassland 30 contract shall be provided by the Secretary in the form of a cash payment in an amount determined under subparagraph (A).(C)TimingThe Secretary shall provide any annual payment obligation under subparagraph (A) as early as practicable in each fiscal year.(D)Payments to othersThe Secretary shall make a payment, in accordance with regulations prescribed by the Secretary, in a manner as the Secretary determines is fair and reasonable under the circumstances, if an owner who is entitled to a payment under this section—(i)dies;(ii)becomes incompetent;(iii)is succeeded by another person or entity who renders or completes the required performance; or(iv)is otherwise unable to receive the payment.(8)Technical assistance(A)In generalThe Secretary shall assist owners in complying with the terms and conditions of a Grassland 30 contract.(B)Contracts or agreementsThe Secretary may enter into 1 or more contracts with private entities or agreements with a State, nongovernmental organization, or Indian Tribe to carry out necessary maintenance of a Grassland 30 contract if the Secretary determines that the contract or agreement will advance the purposes of the conservation reserve program.(9)Administration(A)Conservation reserve planThe Secretary shall develop a conservation reserve plan for any land subject to a Grassland 30 contract, which shall include practices and activities necessary to maintain, protect, and enhance the conservation value of the enrolled land, including the protection and enhancement of soil carbon levels.(B)Delegation of contract administration(i)Federal, State, Tribal, or local government agenciesThe Secretary may delegate any of the management, monitoring, and enforcement responsibilities of the Secretary under this subsection to other Federal, State, Tribal, or local government agencies that have the appropriate authority, expertise, and resources necessary to carry out those delegated responsibilities.(ii)Conservation organizationsThe Secretary may delegate any management responsibilities of the Secretary under this subsection to conservation organizations if the Secretary determines the conservation organization has similar expertise and resources..505.Alternative Manure Management ProgramChapter 5 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is further amended by adding at the end the following:1240T.Alternative manure management program(a)DefinitionsIn this section:(1)Pasture-based managementThe term pasture-based management means a dairy or livestock production system in which the animals spend all or a substantial portion of their time grazing on fields in which some or all of the manure is deposited and left in the field and decomposes aerobically.(2)Non-digester dairy or livestock methane management methodThe term non-digester dairy or livestock methane management method means a method that may be used by operators of dairy or livestock operations to transition from wet manure handling and storage, where anaerobic conditions are present, to dry manure handling and storage, including open solar drying or composting of manure onsite, conversion of dairy and livestock operations to pasture-based management, solid separation technologies, scrape conversion, and other strategies to mitigate methane emissions from manure management, as determined by the Secretary.(3)Onsite open solar drying or composting of manureThe term onsite open solar drying or composting of manure means the collection, storage, and drying of dairy or livestock manure in a nonliquid environment on a farm or ranch.(4)Scrape conversionThe term scrape conversion means the conversion of flush water lagoon systems to solid-scrape or dry manure management practices, including vacuum technologies for manure management.(5)Solid separation technologiesThe term solid separation technologies means technologies designed to separate liquid components of manure from mineral and organic solid components, for the purposes of reducing methane emissions.(6)Eligible producerThe term eligible producer means a dairy or livestock producer whose baseline manure management practices prior to enrollment in the program include the anaerobic decomposition of volatile solids stored in a lagoon or other predominantly liquid anaerobic environment. (b)EstablishmentThe Secretary shall establish an alternative manure management program to support non-digester dairy and livestock methane management strategies to effectively reduce greenhouse gas emissions and to maximize environmental benefits.(c)PaymentsDuring the 2022 through 2030 fiscal years, the Secretary shall provide payments to eligible producers that enter into contracts with the Secretary under the program.(d)PracticesEach eligible producer requesting funding for a project under the program shall include at least one of the following project components that reduce baseline methane emissions on the operation of the producer:(1)Conversion of dairy and livestock operations to pasture-based management that eliminates or reduces the quantity of manure stored in anaerobic conditions, including—(A)conversion of a non-pasture dairy or livestock operation to pasture-based management;(B)increasing the amount of time livestock spend at pasture at an existing pasture operation; or(C)improving pasture-based management, including transitioning to managed rotational grazing.(2)Alternative manure treatment and storage practices, including—(A)installation of a compost bedded pack barn that composts manure;(B)installation of slatted floor pit storage manure collection that must be cleaned out at least monthly; or(C)other similar practices, as determined by the Secretary.(3)Conversion to a solid separation system in which manure solids are separated prior to entry into a wet, anaerobic environment at a dairy or livestock operation, or installation of a new solid separation system with significantly higher separation efficiency than the existing solid separation system, in conjunction with one or more of the following practices:(A)Open solar drying or composting of manure onsite.(B)Solar drying in an enclosed environment.(C)Forced evaporation with natural-gas fueled dryers.(D)Storage of manure in unconfined piles or stacks.(E)Composting in an enclosed vessel, with forced aeration and continuous mixing.(F)Composting in piles with forced aeration but no mixing.(G)Composting in intensive windrows with regular turning for mixing and aeration.(H)Composting in passive windrows with infrequent turning for mixing and aeration.(4)Scrape conversion in conjunction with one of the practices listed in paragraph (3).(e)TermA contract under the program shall have a term that does not exceed 3 years.(f)Payments(1)Availability of paymentsPayments provided to an eligible producer under this section may be used to implement one or more practices described in subsection (d).(2)Payment amountsThe Secretary may provide a payment to an eligible producer under the program for an amount that is up to 100 percent of the costs associated with planning, design, materials, equipment, installation, labor, management, maintenance, and training related to implementing a practice described in subsection (d).(3)Limitation on paymentsA person or legal entity (including a joint venture and a general partnership) may not receive, directly or indirectly, payments under the program that exceed $750,000 during any 5-year period.(4)Advanced paymentsThe Secretary shall provide at least 50 percent of the amount of total payments to an eligible producer in advance for all costs related to purchasing materials and equipment or contracting.(g)Modification or termination of contracts(1)Voluntary modification or terminationThe Secretary may modify or terminate a contract entered into with an eligible producer under the program if—(A)the producer agrees to the modification or termination; and(B)the Secretary determines that the modification or termination is in the public interest.(2)Involuntary terminationThe Secretary may terminate a contract under the program if the Secretary determines that the eligible producer violated the contract.(h)Cluster applicationsThe Secretary shall establish procedures under which—(1)groups of eligible producers may submit a joint application in order to facilitate centralized composting facilities; and(2)the Secretary will apportion payments to each eligible producer associated with such a joint application.(i)Evaluation of applications(1)Evaluation criteriaThe Secretary shall develop criteria for evaluating applications that will ensure that the purposes of the program are fulfilled in a cost effective manner and in a manner that will maximize greenhouse gas emissions reductions and overall environmental benefits.(2)Grouping of applicationsThe Secretary may group and evaluate applications relative to other applications for similar farming operations.(j)Duties of producersTo receive payments under the program, an eligible producer shall agree—(1)to implement an alternative manure management program plan that describes the greenhouse gas emissions reductions and other environmental benefits to be achieved through 1 or more practices that are approved by the Secretary;(2)to supply information as required by the Secretary to determine compliance with the program plan and requirements of the program; and(3)to comply with such additional provisions as the Secretary determines are necessary to carry out the program plan.(k)Duties of the secretaryThe Secretary shall—(1)determine and publish factors for estimating the emissions reductions for each program practice to aid eligible producers in development of applications and program plans; and(2)assist an eligible producer in achieving the greenhouse gas emissions reduction and other environmental goals of the program plan by—(A)providing payments for developing and implementing 1 or more practices, as appropriate; and(B)providing the producer with information, technical assistance, and training to aid in implementation of the plan.(l)FundingThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out the program (including the provision of technical assistance) using, to the maximum extent practicable, $1,500,000,000 for the period of fiscal years 2022 through 2030..VIOn-farm renewable energy601.Rural Energy For America ProgramSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking and renewable energy development and inserting , renewable energy development, and the reduction of carbon dioxide and carbon dioxide equivalent emissions; and(B)in paragraph (2), by striking and renewable energy systems and inserting , renewable energy systems, and carbon dioxide and carbon dioxide equivalent gas emissions reductions;(2)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (D), by striking and at the end;(ii)by redesignating subparagraph (E) as subparagraph (G); and(iii)by inserting after subparagraph (D) the following: (E)a nonprofit corporation;(F)an agricultural cooperative or producer group; and;(B)in paragraph (3)(D), by inserting before the semicolon at the end the following: , including carbon dioxide and carbon dioxide equivalent emissions reductions; and(C)in paragraph (4)—(i)in the matter preceding subparagraph (A), by inserting , agricultural processors, after agricultural producers;(ii)in subparagraph (A), by striking and at the end;(iii)in subparagraph (B), by striking the period at the end and inserting ; and; and(iv)by adding at the end the following: (C)assisting in the development of feasibility studies and plans for implementing recommendations provided under subparagraph (B).;(3)in subsection (c)—(A)in paragraph (1)(A)(i), by inserting , agricultural processors, after agricultural producers;(B)in paragraph (2)—(i)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and(ii)by inserting after subparagraph (E) the following: (F)carbon accounting assessments developed under subsection (d); ;(C)in paragraph (3)—(i)by amending subparagraph (A) to read as follows:(A)GrantsExcept as provided in subparagraph (F), the amount of a grant under this subsection shall not exceed 50 percent of the cost of the activity carried out using funds from the grant.;(ii)in subparagraph (D), by striking subsection (f) and inserting subsection (h);(iii)by adding at the end the following:(E)Loan guaranteeThe portion of a loan that the Secretary may guarantee under this section shall be—(i)for loans of $1,000,000 or more, 80 percent of the principal amount of the loan; and(ii)for loans of less than $1,000,000, 90 percent of the principal amount of the loan.(F)Underserved producersThe amount of a grant under this subsection to an agricultural producer who is a beginning farmer or rancher, a socially disadvantaged farmer or rancher, or a veteran farmer or rancher (as those terms are defined in section 2501(a) of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C. 2279(a))) shall not exceed 75 percent of the cost of the activity funded by the grant.;(D)in paragraph (4), by adding at the end the following: (F)Pre-approved technologiesIn order to streamline the adoption of renewable energy systems and the adoption of energy efficiency improvements, the Secretary shall—(i)beginning with fiscal year 2022, develop a pre-approved technologies and products list and streamlined application process for projects utilizing pre-approved products; and(ii)update such list every 2 fiscal years.; and(E)by adding at the end the following: (5)PriorityIn making grants or loan guarantees under this subsection, priority shall be provided to proposed projects that utilize technologies—(A)with the lowest carbon footprint; or(B)that the Secretary determines would result in the largest net decreases of carbon dioxide and carbon dioxide equivalent emissions as determined through the carbon accounting assessments under subsection (d).;(4)in subsection (d)—(A)in the subsection heading, by inserting and technical assistance after Outreach;(B)by striking The Secretary shall and inserting Using funds made available under subsection (h)(4), the Secretary shall; and(C)by inserting and technical assistance after outreach; (5)by redesignating subsections (d), (e), and (f) as subsections (f), (g), and (h), respectively;(6)by inserting after subsection (c) the following: (d)Carbon accounting(1)In generalNot later than 2 years after the date of the enactment of this subsection, the Secretary shall work with the National Renewable Energy Laboratory established pursuant to section 10 of the Solar Energy Research, Development, and Demonstration Act of 1974 to develop carbon accounting estimates for renewable energy systems and energy efficiency upgrades (including a pre-approved technologies list and reserve fund technologies), supported through assistance provided under this section.(2)Program guidanceThe results of the carbon accounting assessments shall be used to guide program actions as much as possible in order to achieve the purpose specified in subsection (a).(e)Demonstration practice(1)In generalThe Secretary shall hold regional demonstration projects that incentivize agricultural producers to reduce the carbon footprint or overall carbon equivalent emissions of such producers to the largest extent possible through the use of both energy efficiency improvements and renewable energy systems.(2)ExtensionThe Secretary shall promote the results of the regional demonstration projects carried out under paragraph (1). ; and(7)in subsection (h) (as redesignated by paragraph (5))—(A)in paragraph (1), by striking subparagraphs (A) through (E) and inserting the following: (A)$50,000,000 for each of fiscal years 2014 through 2021;(B)$100,000,000 for fiscal year 2022; (C)$200,000,000 for fiscal year 2023; (D)$300,000,000 for fiscal year 2024; and (E)$400,000,000 for fiscal year 2025 and each fiscal year thereafter.;(B)in paragraph (2)(B), by striking become available and inserting be used; and(C)by adding at the end the following:(4)Administrative expensesNot more than 8 percent of the amount made available to carry out this section for a fiscal year may be used for administrative expenses incurred in carrying out this section. (5)Reservation of fundsOf the funds made available to carry out this section for a fiscal year, the Secretary may reserve—(A)not more than 10 percent for grants under subsection (c) to support the adoption of underutilized but proven, commercial technologies; and(B)not more than 5 percent to carry out subsection (e) to hold regional demonstration projects and promote the results of such projects. .602.Study on dual-use renewable energy systems(a)In generalThe Secretary of Agriculture shall conduct a study on dual-use renewable energy systems, which shall include—(1)an assessment on the compatibility of different species of livestock with different dual-use renewable energy system designs, including—(A)the optimal height of and distance between solar panels for—(i)livestock grazing; and(ii)shade for livestock;(B)manure management considerations;(C)fencing requirements; and(D)other animal handling considerations;(2)an assessment of the compatibility of different crop types with different dual-use renewable energy system designs, including—(A)the optimal height of and distance between solar panels for—(i)plant shading; and(ii)farm equipment use;(B)the impact on crop yield; and(C)market opportunities to sell crops at a premium price;(3)a risk-benefit analysis of dual-use renewable energy systems in different regions of the United States, including a comparison between the total greenhouse gas impact of dual-use renewable energy systems and renewable energy systems that displace agricultural production; and(4)a 5-year plan for how the research and extension activities of the Department of Agriculture could be used to better support dual-use renewable energy systems that do not displace agricultural production.(b)Definition of dual-Use renewable energy systemsIn this section, the term dual-use renewable energy systems means renewable energy production and agricultural production, including crop or animal production, occurring together on the same piece of land.(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a written report containing the results of the study required by subsection (a).603.AgSTAR program(a)In generalThe Secretary of Agriculture (in this section referred to as the Secretary) shall maintain a program, to be known as the AgSTAR program, that—(1)supports anaerobic digestion in the agricultural sector to reduce methane emissions from livestock waste;(2)conducts outreach, education, and training on anaerobic digestion of livestock waste;(3)provides technical and regulatory assistance on anaerobic digestion of livestock waste to stakeholders, including farmers and ranchers, on issues including—(A)permitting;(B)codigestion of multiple organic wastes in one digester; and(C)interconnection to physically link a digester to the electrical power grid;(4)promotes centralized, multi-farm digesters that use livestock waste from more than 1 farm or ranch;(5)collects and reports data on anaerobic digestion of livestock waste; and(6)maintains a database of on-farm anaerobic digester projects in the United States.(b)TransitionThe Administrator of the Environmental Protection Agency shall take such steps as may be appropriate to provide for an orderly transition of the activities carried out under the AgSTAR program of the Environmental Protection Agency to the AgSTAR program under this section.(c)AdministrationThe Secretary shall carry out the program through the Natural Resources Conservation Service, in coordination with the Administrator of the Environmental Protection Agency and other Federal agencies as necessary, and in partnership with the Regional Climate Hubs, cooperative extension services, and other agencies of the Department of Agriculture.(d)Limitations on authorization of appropriationsTo carry out the AgSTAR program under this section, there are authorized to be appropriated to the Secretary not more than $5,000,000 for each fiscal year.VIIFood loss and wasteAFood date labeling701.DefinitionsIn this title:(1)Administering SecretariesThe term administering Secretaries means—(A)the Secretary of Agriculture with respect to any product that is under the Secretary of Agriculture’s jurisdiction and is—(i)a poultry product, as defined in section 4 of the Poultry Products Inspection Act (21 U.S.C. 453);(ii)a meat food product, as defined in section 1 of the Federal Meat Inspection Act (21 U.S.C. 601); or(iii)an egg product, as defined in section 4 of the Egg Products Inspection Act (21 U.S.C. 1033); and(B)the Secretary of Health and Human Services with respect to any product that is under the Secretary of Health and Human Services’ jurisdiction and is a food (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)).(2)Discard dateThe term discard date means a date voluntarily printed on food packaging, which signifies the end of the estimated period of shelf life under any stated storage conditions, after which the food labeler advises the product not be consumed.(3)Food labelerThe term food labeler means the producer, manufacturer, distributor, or retailer that places a date label on food packaging of a product.(4)Quality dateThe term quality date means a date voluntarily printed on food packaging that is intended to communicate to consumers the date after which—(A)the quality of the product may begin to deteriorate; but(B)the product remains apparently wholesome food (as defined in subsection (b)(2) of section 22 of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)(2)); also known as the Bill Emerson Good Samaritan Food Donation Act).702.Quality dates and discard dates(a)Quality dates(1)In generalIf a food labeler includes a quality date on food packaging, the label shall use the uniform quality date label phrase under paragraph (2).(2)Uniform phraseThe uniform quality date label phrase under this paragraph shall be BEST If Used By or, if permissible under subsection (c)(3), the standard abbreviation of BB, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).(3)Option of the labelerThe decisions on whether to include a quality date on food packaging and which foods should be so labeled shall be at the discretion of the food labeler.(b)Discard dates(1)In generalIf a food labeler includes a discard date on food packaging, the label shall use the uniform discard date label phrase under paragraph (2).(2)Uniform phraseThe uniform discard date label phrase under this paragraph shall be USE By or, if permissible under subsection (c)(3), the standard abbreviation of UB, unless and until the administering Secretaries, acting jointly, specify through rulemaking another uniform phrase to be used for purposes of complying with paragraph (1).(3)Option of the labelerThe decisions on whether to include a discard date on food packaging and which foods should be so labeled shall be at the discretion of the food labeler.(c)Quality date and discard date labeling(1)In generalThe quality date or discard date, as applicable, and immediately adjacent uniform quality date label phrase or discard date label phrase—(A)shall be—(i)in single easy-to-read type style; and(ii)located in a conspicuous place on the package of the food; and(B)may be on the label or, at the discretion of the food labeler, elsewhere on the package.(2)Date formatEach quality date and discard date shall be stated in terms of day and month and, as appropriate, year.(3)AbbreviationsA food labeler may use a standard abbreviation of BB and UB for the quality date and discard date, respectively, only if the food packaging is too small to include the uniform phrase described in subsection (a)(2) or (b)(2), as applicable.(4)Freeze byA food labeler may add or Freeze By following a quality date or discard date uniform phrase.(d)Infant formulaThis Act and the amendments made by this Act—(1)do not apply with respect to infant formula (as defined in section 201(z) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(z))); and(2)shall not be construed to affect the requirements pertaining to infant formula under section 412 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350a) and other applicable provisions of law.(e)EducationNot later than 1 year after the date of enactment of this Act, the administering Secretaries, acting jointly, shall provide consumer education and outreach on the meaning of quality date and discard date food labels.(f)Rule of construction; preemption(1)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to prohibit any State or political subdivision of a State from establishing or continuing in effect any requirement that prohibits the sale or donation of foods based on passage of the discard date.(2)PreemptionNo State or political subdivision of a State may establish or continue in effect any requirement that—(A)relates to the inclusion in food labeling of a quality date or a discard date that is different from or in addition to, or that is otherwise not identical with, the requirements of this Act and the amendments made by this Act; or(B)prohibits the sale or donation of foods based on passage of the quality date.(3)EnforcementThe administering Secretaries, acting jointly and in coordination with the Federal Trade Commission, shall ensure that the uniform quality date label phrase and uniform discard date label phrase are standardized across all food products.(4)SavingsNotwithstanding paragraph (2), nothing in this Act, nor any amendment made by this Act, nor any standard or requirement imposed pursuant to this Act, shall be construed to preempt, displace, or supplant any State or Federal common law rights or any State or Federal statute creating a remedy for civil relief, including those for civil damage, or a penalty for criminal conduct.(g)Time temperature indicator labelsNothing in this Act or the amendments made by this Act shall be construed to prohibit or restrict the use of time-temperature indicator labels or similar technology that is in addition to or in lieu of any uniform quality date label phrase under subsection (a)(2) or uniform discard date label phrase under subsection (b)(2).703.Misbranding(a)FDA violationsSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:(z)If it is food and its labeling is in violation of section 702 of the Agriculture Resilience Act..(b)Poultry productsSection 4(h) of the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended—(1)in paragraph (11), by striking or at the end;(2)in paragraph (12), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(13)if its labeling is in violation of section 702 of the Agriculture Resilience Act..(c)Meat productsSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended—(1)in paragraph (11), by striking or at the end;(2)in paragraph (12), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(13)if its labeling is in violation of section 702 of the Agriculture Resilience Act..(d)Egg productsSection 7(b) of the Egg Products Inspection Act (21 U.S.C. 1036(b)) is amended in the first sentence by adding before the period at the end or if its labeling is in violation of section 702 of the Agriculture Resilience Act.704.RegulationsNot later than 2 years after the date of enactment of this Act, the Secretaries, acting jointly, shall promulgate final regulations for carrying out the provisions of this Act and the amendments made by this Act.705.Delayed applicabilityThis Act and the amendments made by this Act shall apply only with respect to food products that are labeled on or after the date that is 2 years after the date of promulgation of final regulations under section 704.BOther provisions711.Composting as conservation practice(a)DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended—(1)by redesignating paragraphs (3) through (27) as paragraphs (4) through (28), respectively; and(2)by inserting after paragraph (2) the following:(3)Composting practiceThe term composting practice means—(A)an activity (including an activity that does not require the use of a composting facility) to produce compost from organic waste that is—(i)generated on a farm; or(ii)brought to a farm from the nearby community; and(B)the use of compost on a farm to improve water retention and soil health, subject to the condition that such a use shall be in compliance with applicable Federal, State, and local laws..(b)Conservation stewardship programSection 1240I(2)(B)(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–21(2)(B)(i)) is amended by inserting and composting practices after agriculture drainage management systems.(c)Environmental quality incentives programSection 1240A(6)(A)(ii) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(6)(A)(ii)) is amended by inserting , including composting practices before the semicolon at the end.(d)Delivery of technical assistanceSection 1242(h) of the Food Security Act of 1985 (16 U.S.C. 3842(h)) is amended by adding at the end the following:(5)Development of composting practice standardIn addition to conducting a review of any composting facilities practice standard under this subsection, the Secretary shall develop and implement a composting practice standard..712.Amendments to Federal Food Donation Act(a)PurposeSection 2 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended by striking encourage and inserting require.(b)DefinitionsSection 3 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792 note) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(2)by inserting after paragraph (2) the following:(3)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code..(c)Report on food waste by certain Federal contractorsSection 4 of the Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792) is amended—(1)by amending subsection (a) to read as follows: (a)In general(1)RequirementNot later than 180 days after the date of enactment of the Act, the Federal Acquisition Regulation issued in accordance with section 1121 of title 41, United States Code, shall be revised to provide that, except as provided in paragraph (2), all contracts of more than $10,000 for the provision, service, or sale of food in the United States, or for the lease or rental of Federal property to a private entity for events at which food is provided in the United States, shall include a clause that—(A)requires the donation of excess, apparently wholesome food to nonprofit organizations that provide assistance to food-insecure people in the United States; (B)states the terms and conditions described in subsection (b); and(C)requires the annual submission, in a form and manner specified by the executive agency awarding the contract, of the report described in subsection (d).(2)ExceptionParagraph (1) shall not apply to a contract with an executive agency that has issued a regulation in effect on the date of enactment of the Act that prohibits a donation described in paragraph (1)(A).; and(2)by adding at the end the following new subsections:(c)Application to Congress(1)ContractsThis Act shall apply to the House of Representatives and to contracts entered into by the House of Representatives, and to the Senate and to contracts entered into by the Senate, in the same manner and to the same extent as this Act applies to an executive agency and to contracts entered into by an executive agency.(2)AdministrationFor purposes of carrying out paragraph (1)—(A)the Chief Administrative Officer of the House of Representatives shall be considered to be the head of the House of Representatives; and(B)the Secretary of the Senate shall be considered to be the head of the Senate.(d)Data; reports(1)Report describedThe report described in this subsection, with respect to a contract described in subsection (a) entered into by a contractor and an executive agency, is a report from the contractor to the executive agency that describes, for each month of performance of the contract during the year covered by the report, the weight of apparently wholesome food that was, pursuant to the contract, disposed of in each of the following manners:(A)DonationDonation by the contractor pursuant to this Act (organized by the name of the organization receiving such food).(B)CompostingComposting or other recycling by the contractor.(C)DiscardingDiscarding by the contractor (organized by the reason such food was so discarded).(2)Reports to OMBNot later than 30 days after the date that an executive agency receives a report pursuant to paragraph (1)(C), the agency shall submit a copy of the report to the Director of the Office of Management and Budget.(3)Reports to CongressThe Director of the Office of Management and Budget shall submit to Congress an annual report aggregating the information in the reports received pursuant to paragraph (2) during the year covered by the report..(d)Authorization of appropriationsThe Federal Food Donation Act of 2008 (42 U.S.C. 1792) is amended by adding at the end the following:5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture to carry out this Act $10,000,000 for fiscal year 2022 and each fiscal year thereafter..713.Grants for composting and anaerobic digestion food waste-to-energy projects(a)In generalSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following:7011.Grants for composting and anaerobic digestion food waste-to-energy projects(a)GrantsThe Administrator shall establish a grant program to award grants to States eligible to receive the grants under subsection (b)(1) to construct large-scale composting or anaerobic digestion food waste-to-energy projects.(b)Eligible States(1)EligibilityIn order to be eligible to receive a grant under this section, a State shall—(A)have in effect a plan to limit the quantity of food waste that may be disposed of in landfills in the State; and(B)provide to the Administrator—(i)a written commitment that the State has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b))) that may be provided to or received by the State; and(ii)a written end-product recycling plan that provides for the beneficial use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in a manner that meets all applicable Federal, State, and local laws that protect human health and the environment.(2)LimitationA grant under subsection (a) may not be used for an anaerobic digester that uses solely manure as undigested biomass.(3)PreferenceThe Administrator shall give preference to grants under subsection (a) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each fiscal year.(d)State definedIn this section, the term State means each State of the United States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe..(b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by inserting after the item relating to section 7010 the following:Sec. 7011. Grants for composting and anaerobic digestion food waste-to-energy projects..714.School food waste reduction grant program(a)In generalSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting before subsection (b) the following: (a)School food waste reduction grant program(1)Grant program established(A)In generalThe Secretary shall carry out a program to make grants, on a competitive basis, to eligible local educational agencies to carry out food waste measurement and reporting, prevention, education, and reduction projects.(B)Regional balanceIn awarding grants under this subsection, the Secretary shall, to the maximum extent practicable, ensure that—(i)a grant is awarded to an eligible local educational agency in each region served by the Administrator of the Food and Nutrition Service; and(ii)equitable treatment of rural, urban, and tribal communities. (2)ApplicationTo be eligible to receive a grant under this subsection, an eligible local educational agency shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(3)PriorityIn making grants under this subsection the Secretary shall give priority to an eligible local educational agency that demonstrates in the application under paragraph (2) that such eligible local educational agency will use the grant to—(A)carry out experiential education activities that encourage children enrolled in such eligible local educational agency to participate in food waste measurement and education; (B)prioritize the best use of food in accordance with the Food Recovery Hierarchy published by the Administrator of the Environmental Protection Agency;(C)with respect to food waste prevention and reduction, collaborate with other eligible local educational agencies, tribes, nongovernmental and community-based organizations, and other community partners; (D)evaluate the activities described in subparagraphs (A) through (C) and make evaluation plans; and(E)establish a food waste measurement, prevention, and reduction project with long-term sustainability.(4)Federal share(A)In generalThe Federal share of a food waste measurement, prevention, and reduction project funded through a grant awarded under this subsection shall not exceed 75 percent of the total cost of such food waste reduction project.(B)Federal matchingAs a condition of receiving a grant under this subsection, an eligible local educational agency shall provide matching funds in the form of cash or in-kind contributions, including facilities, equipment, or services provided by State and local governments, nonprofit organizations, and private sources.(5)Use of fundsAn eligible local educational agency that receives a grant under this section shall use funds under such grant to carry out at least one of the following:(A)Planning a food waste measurement, prevention, and reduction project.(B)Carrying out activities under such a project.(C)Providing training to support such a project.(D)Purchasing equipment to support such a project.(E)Offering food waste education to students enrolled in such eligible local educational agency. (6)Evaluation(A)AgreementAs a condition of receiving a grant under this subsection, each eligible local educational agency shall agree to cooperate in an evaluation by the Secretary of the project carried out using grant funds.(B)Periodic evaluationNot later than 2 years after the date of the enactment of this paragraph and every 2 years thereafter, the Secretary shall carry out an evaluation of the grants made under this section that includes—(i)the amount of Federal funds used to carry out such grants; and(ii)an evaluation of the outcomes of the projects carried out pursuant to such grants.(7)Definition of eligible local educational agencyIn this subsection, the term eligible local educational agency means a local educational agency that participates in the school lunch program under this Act or the school breakfast program established under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773)..(b)Technical assistanceSection 21(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769b–1(b)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following: (4)food waste measurement, prevention, and reduction. .